


CONSTRUCTION LOAN AGREEMENT
 
THIS CONSTRUCTION LOAN AGREEMENT ("Agreement") is made and entered into
effective as of June 12, 2014, by and between TOTB, North, LLC, a Florida
limited liability company ("Borrower"), and BANK OF THE OZARKS ("Lender").  For
ease of reference the title of the various articles in this Agreement are
provided hereinbelow:
 
 
Article I
Definition of Terms

 
Article II
The Loan

 
Article III
Allocations and Advances

 
Article IV
Warranties and Representations

 
Article V
Covenants of Borrower

 
Article VI
Assignments, Casualty, Condemnation and Reserves

 
Article VII
Events of Default

 
Article VIII
Lender's Disclaimers - Borrower's Indemnities

 
Article IX
Miscellaneous



ARTICLE I

 
DEFINITION OF TERMS
 
Section 1.1. Definitions.  As used in this Agreement, the following terms shall
have the respective meanings indicated below:
 
Acceptable Accounting Standards:  GAAP or other sound and accepted accounting
standards approved by Lender in writing, applied on a basis consistent with that
of previous statements and which materially and accurately disclose the
financial condition (including all contingent liabilities) of the party at
issue.
 
Advance:  A disbursement by Lender, whether by journal entry, deposit to
Borrower's account, check to third party or otherwise of any of the proceeds of
the Loan or any insurance proceeds, or Borrower's Deposit.
 
Affiliate:  When used with respect to any Person, any other Person which
directly or indirectly controls or is controlled by or is under common control
with such Person.  For purposes of this definition, "control" (including, with
correlative meanings, the terms "controlled by" and "under common control
with"), with respect to any Person, shall mean possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of such Person, whether through the ownership of voting securities or
interests, by contract or otherwise; provided, however, in no event shall Lender
be deemed an Affiliate of Borrower.
 
Agreement:  This Construction Loan Agreement, as the same may from time to time
be amended or supplemented.
 
Allocations:  The line items set forth in the Budget for which Advances of Loan
proceeds will be made.
 
Amortization Commencement Date:  As defined in the Note.
 
Amortizing Principal Reduction Payments:  As defined in the Note.
 
 
CONSTRUCTION LOAN AGREEMENT - Page 1
641926; Miami-Dade County – Florida

--------------------------------------------------------------------------------

 
Appraised Value:  The fair market value of the Mortgaged Property (or any
applicable portion thereof as required hereunder) as indicated by the appraisal
prepared by an appraiser designated by Lender, in Lender's sole discretion, and
presented and based upon such standards as may be reasonably required by Lender
and satisfying the requirements of Section 2.5(b) hereof; provided, however,
that (i) Lender shall be entitled to obtain a new or updated appraisal in any
instance when the Appraised Value is to be determined hereunder, except that
Lender shall not be entitled to obtain a new or updated appraisal at Borrower’s
expense more than once per calendar year unless there is an Event of Default,
Insured Casualty, condemnation proceeding for the Land, or Borrower exercises
its First Extension Option or its Second Extension Option, and (ii) the cost of
any such new or updated appraisal is to be borne solely by Borrower.
 
Approved Operating Budget:  As defined in Section 5.33 hereof.
 
Approved Tenant Lease Form:  That certain form of tenant lease agreement which
has been approved by Lender in writing for use by Borrower in leasing the
Improvements.
 
Approved Tenant Leases:  Bona fide Lease agreements with third party
resident-tenants, which Lease satisfies the following requirements:  (1) is
entered into on arms-length terms consistent with the rental and other terms for
similar Leases in the market area of the Land but in any event with a minimum
rental rate for a comparable unit as indicated on Exhibit D hereto as such may
be updated by Lender from time to time, (2) provides for free rent or other
concessions only if the same is consistent with prevailing market conditions for
similar properties and, in any case, for no greater than the concessions
indicated, if any, on Exhibit D hereto as such may be updated by Lender from
time to time, (3) provides for security deposits in reasonable, market amounts,
and (4) is entered into on the Approved Tenant Lease Form without material
modifications thereto; provided, however, any proposed Lease which does not
satisfy the foregoing requirements may still be categorized as an Approved
Tenant Lease to the extent Lender has provided express written approval thereto.
 
Architectural Barrier Laws:  Any and all architectural barrier laws, including
without limitation, the Americans with Disabilities Act of 1990, P.L. 101-336,
as amended, or any successor thereto.
 
Assignee:  As defined in Section 9.3 hereof.
 
Borrower's Deposit:  Such cash amounts as Lender may deem necessary for Borrower
to deposit with it in accordance with the provisions of Section 3.6 of this
Agreement.
 
Budget:  The budget which is set forth on Exhibit C attached hereto and
incorporated herein by reference.
 
Business Day:  A weekday, Monday through Friday, except a legal holiday or a day
on which banking institutions in Dallas, Texas are authorized or required by law
to be closed.  Unless otherwise provided, the term "days" when used herein shall
mean calendar days.
 
Cash Flow Reserve:  As defined on Exhibit B hereof.
 
Code:  The Uniform Commercial Code, as amended from time to time, in effect in
the state in which the Mortgaged Property is situated.
 
Completion: The full and complete performance of all work (including all  punch
list items) required to fully construct and equip the Improvements in accordance
with this Agreement, the Plans, all other security agreements and all Legal
Requirements.
 
Compliance Certificate:  A certificate in the form of Exhibit G, attached hereto
and incorporated herein by reference, furnished to Lender and certified by the
appropriate officer or agent of Borrower pursuant to the applicable provisions
of this Agreement, certifying that as of the date thereof, among other things
that (i) the Debt Service Coverage Ratio for the applicable period immediately
preceding the date of the certificate is in the amount stated in the Compliance
Certificate and including such financial documentation or other backup
information as may be reasonably required by Lender, (ii) no Material Adverse
Change has occurred since the date hereof or, if a Material Adverse Change shall
have occurred, a specification in detail of the nature and duration of any
Material Adverse Change, and (iii) no Event of Default shall have occurred and
be continuing or, if any Event of Default shall have occurred and be continuing,
a specification in detail of the nature and period of existence thereof and any
action taken or proposed to be taken by Borrower to remedy such circumstance.
 
 
CONSTRUCTION LOAN AGREEMENT - Page 2
641926; Miami-Dade County – Florida

--------------------------------------------------------------------------------

 
Constituent Party:  Any signatory to this Agreement or any other Loan Document
that signs on Borrower's behalf (or on behalf of Guarantor or other specified
party) that is a corporation, limited liability company, limited liability
partnership, general partnership, limited partnership, joint venture, trust or
other type of business association or legal entity.
 
Construction Account:  As defined in Section 5.31 hereof.
 
Construction Commencement Date:  The earlier of:  (i) that date which is not
more than thirty (30) days after the date the Notice of Commencement is filed as
set forth in Section 5.20, or (ii) December 31, 2014.
 
Construction Completion Date:  The earlier of:  (i) the date the Design
Professional issues that certain notice to Borrower confirming completion under
the General Contract, or (ii) June 1, 2016.
 
Construction Contracts:  Collectively, the right, title and interest of Borrower
in any and all contracts, subcontracts and agreements, written or oral, between
Borrower and any other party, and between parties other than Borrower in any way
relating to any restoration, renovation, expansion, repair or construction of
all or any portion of the Improvements or the supplying of material (especially
fabricated or otherwise), labor, supplies or other services therefor.
 
Contested Item:  Any Imposition, mechanic's or materialman's lien asserted
against all or any part of the Mortgaged Property if, and so long as
(i) Borrower has notified Lender of same within five (5) days of obtaining
knowledge thereof; (ii) Borrower shall diligently and in good faith contest the
same by appropriate legal or other proceedings which shall operate to prevent
the enforcement of collection of the same and the sale of the Mortgaged Property
or any part thereof to satisfy the same; (iii) Borrower shall have furnished to
Lender a cash deposit, or an indemnity bond reasonably satisfactory to Lender
with a surety reasonably satisfactory to Lender, in the amount of such
Imposition or lien claim, plus a reasonable additional sum to pay all costs,
interest and penalties that may be imposed or incurred in connection therewith,
to ensure payment of the matters under contest and to prevent any sale or
forfeiture of the Mortgaged Property or any part thereof; (iv) Borrower shall
promptly upon final determination thereof pay the amount of any such Imposition
or lien claim so determined, together with all costs, interest and penalties
which may be payable in connection therewith; (v) the failure to pay such
Imposition or lien claim does not constitute a default under any other lien
instrument, mortgage or security interest covering or affecting any part of the
Mortgaged Property; and (vi) notwithstanding the foregoing, Borrower shall
immediately upon request of Lender pay any such Imposition or lien claim
notwithstanding such contest, if in the reasonable opinion of Lender the
Mortgaged Property shall be in jeopardy or in danger of being forfeited or
foreclosed.  Lender may pay over any such cash deposit or part thereof to the
claimant entitled thereto at any time when, in the judgment of Lender, the
entitlement of such claimant is established.
 
Contingency Allocation:  As defined in Section 3.5 hereof.
 
 
CONSTRUCTION LOAN AGREEMENT - Page 3
641926; Miami-Dade County – Florida

--------------------------------------------------------------------------------

 
Contractor:  Collectively, G.T. McDonald Enterprises, Inc., a Florida
corporation, and any Person with whom Borrower contracts for the development,
construction and completion of the Improvements or any part thereof.
 
Contracts:  All of the right, title, and interest of Borrower, including
equitable rights, in, to, and under any and all: (i) contracts for the purchase
and/or sale of all or any portion of the Mortgaged Property, whether such
contracts are now or at any time hereafter existing, including but without
limitation, any and all earnest money or other deposits escrowed or to be
escrowed or letters of credit provided or to be provided by the purchasers under
the contracts, including all amendments and supplements to and renewals and
extensions of the contracts at any time made, and together with all payments,
earnings, income, and profits arising from the sale of all or any portion of the
Mortgaged Property or from the contracts and all other sums due or to become due
under and pursuant thereto and together with any and all earnest money,
security, letters of credit or other deposits under any of the contracts;
(ii) contracts, licenses, permits, and rights relating to living unit
equivalents or other entitlements with respect to water, wastewater, and other
utility services whether executed, granted, or issued by a Person, which are
directly or indirectly related to, or connected with, the development,
ownership, maintenance or operation of the Mortgaged Property, whether such
contracts, licenses, and permits are now or at any time thereafter existing,
including without limitation, any and all rights of living unit equivalents or
other entitlements with respect to water, wastewater, and other utility
services, certificates, licenses, zoning variances, permits, and no-action
letters from each Governmental Authority required: (a) to evidence compliance by
Borrower and all Improvements constructed or to be constructed on the Mortgaged
Property with all Legal Requirements applicable to the Mortgaged Property; (b)
for the construction and/or development of any Improvements on the Mortgaged
Property or rehabilitation thereof, if applicable (c) to develop and/or operate
the Mortgaged Property as a commercial and/or residential project, as the case
may be; (iii) financing arrangements relating to the financing of or the
purchase of all or any portion of the Mortgaged Property by future purchasers;
(iv) Economic Incentives or similar agreements or understandings; (v) agreements
relating in any way to the construction, development or rehabilitation of the
Land or Improvements or provision of materials therefor including, without
limitation, all Construction Contracts; (vi) contracts with architects or
engineers or others for the preparation or provision of any Plans, including all
amendments and supplements to and renewals and extensions of such contracts at
any time made; and (vii) all other contracts which in any way relate to the use,
enjoyment, occupancy, operation, maintenance, repair, management or ownership of
the Mortgaged Property (save and except any and all Leases).
 
Cure Period:  As defined in Section 7.1(b) hereof.
 
Debt Service Coverage Ratio:  As defined in Exhibit B hereof.
 
Debtor Relief Laws:  Title 11 of the United States Code, as now or hereafter in
effect, or any other applicable law, domestic or foreign, as now or hereafter in
effect, relating to bankruptcy, insolvency, liquidation, receivership,
reorganization, arrangement or composition, extension or adjustment of debts or
similar laws affecting the rights of creditors.
 
Default:  Any condition or event which, with the giving of notice or the passage
of time, or both, would constitute an Event of Default.
 
Default Interest Rate:  The rate of interest specified in the Note to be paid by
Borrower from and after the occurrence of an Event of Default but in no event in
excess of the Maximum Lawful Rate.
 
Demolition Commencement Date:  The earlier of:  (i) the date provided in that
certain notice provided by Borrower to General Contractor instructing General
Contractor to proceed under the Demolition Contract, or (ii) July 15, 2014.
 
 
CONSTRUCTION LOAN AGREEMENT - Page 4
641926; Miami-Dade County – Florida

--------------------------------------------------------------------------------

 
Design Professional:  Any Person, if any, with whom Borrower contracts for the
provision of planning, design, architectural, engineering or other similar
services relating to the construction of the Improvements, including, without
limitation: Kobi Karp Architecture & Interior Design, Inc., Franyie Engineers,
Inc. and Youssef Hachem Consulting Engineering.
 
Designated Initial Land Value:  The lesser of (1) TEN MILLION FIVE HUNDRED
THOUSAND AND NO/100 DOLLARS ($10,500,000.00), or (2) the Appraised Value on an
"as is" basis of the Land.
 
Developer's Fee Allocation:  As defined in Section 3.5 hereof.
 
Disposition:  Any sale, lease (except as expressly permitted pursuant to the
Loan Documents), exchange, assignment, conveyance, transfer, pledge, collateral
assignment, trade or other disposition of all or any part of the Mortgaged
Property (or any interest therein) or all or any part of the beneficial
ownership interest, held directly or indirectly, in Borrower (if Borrower is a
corporation, limited liability company, limited liability partnership, general
partnership, limited partnership, joint venture, trust, or other type of
business association or legal entity).
 
Draw Request:  A request by Borrower to Lender for an Advance.
 
Draw Request Form:  The form of Draw Request containing such information as
Lender may require.
 
Economic Incentives:  Collectively, the right, title and interest of Borrower or
any Affiliate of Borrower in the Economic Incentive Agreements, but only to the
extent assignable, and all of Borrower's rights and the rights of any Affiliate
of Borrower to receive payments, receipts, refunds, revenues, interest,
municipal personnel or services or other rights whatsoever under any of the
Economic Incentive Agreements.
 
Economic Incentive Agreements:  All agreements or understandings with any
Governmental Authorities, whether now existing or hereafter in effect pursuant
to which any Economic Incentives are provided or are to be provided to Borrower
or relative to the Land to any Affiliate of Borrower including, without
limitation, agreements relative to Tax Increment Financing.
 
Economic Incentive Payments:  The right, title and interest of Borrower or any
Affiliate of Borrower in any payments paid or to be paid to Borrower or any
Affiliate of Borrower pursuant to any of the Economic Incentive Agreements.
 
Environmental Indemnity Agreement:  That certain Environmental Indemnity
Agreement of even date herewith executed by Borrower for the benefit of Lender.
 
ERISA:  The Employee Retirement Income Security Act of 1974, 29 U.S.C. § 1001
etseq., as amended, and any and all successor statutes thereof.
 
Event of Default:  Any happening or occurrence described in Section 7.1 hereof.
 
Extension Fee:  A fee to be paid by Borrower to Lender in order to exercise each
of the First Extension Option and the Second Extension Option in the amount
equal to the product of twenty-five hundredths of one percent (0.25%) multiplied
by the sum of (i) the Outstanding Principal Balance as of the date of such
exercise and (ii) any then unadvanced portions of the Loan Amount.
 
Financing Statement:  The financing statement or financing statements (on
Standard Form UCC-1 or otherwise) identifying Borrower as "debtor" or as
"borrower" or similar in connection with the Loan Documents.
 
First Extended Maturity Date:  The date that is twelve (12) months after the
Original Maturity Date.
 
 
CONSTRUCTION LOAN AGREEMENT - Page 5
641926; Miami-Dade County – Florida

--------------------------------------------------------------------------------

 
First Extension Option:  As defined in Section 2.3(a) hereof.
 
First Extension Period:  A single period of twelve (12) months commencing on the
day after the Original Maturity Date.
 
First Extension Request:  As defined in Section 2.3(a) hereof.
 
Fixtures:  All materials, supplies, equipment, systems, apparatus, and other
items now owned or hereafter acquired by Borrower and now or hereafter attached
to, installed in, or used in connection with (temporarily or permanently) any of
the Improvements or the Land, which are now owned or hereafter acquired by
Borrower and are now or hereafter attached to the Land or the Improvements,
including, but not limited to, any and all partitions, dynamos, window screens
and shades, draperies, rugs and other floor coverings, awnings, motors, engines,
boilers, furnaces, pipes, cleaning, call and sprinkler systems, fire
extinguishing apparatus and equipment, water tanks, swimming pools, heating,
ventilating, refrigeration, plumbing, laundry, lighting, generating, cleaning,
waste disposal, transportation (of people or things, including but not limited
to, stairways, elevators, escalators, and conveyors), incinerating, air
conditioning and air cooling equipment and systems, gas and electric machinery,
appurtenances and equipment, disposals, dishwashers, refrigerators and ranges,
recreational equipment and facilities of all kinds, lighting, traffic control,
waste disposal, raw and potable water, gas, electrical, storm and sanitary
sewer, telephone and cable television facilities, and all other utilities
whether or not situated in easements, together with all accessions,
appurtenances, replacements, betterments, and substitutions for any of the
foregoing and the proceeds thereof.
 
GAAP:  Generally accepted accounting principles, applied on a consistent basis,
as set forth in opinions of the Accounting Principles Board of the American
Institute of Certified Public Accountants or in statements of the Financial
Accounting Standards Board or their respective successors and which are
applicable in the circumstances as of the date in question.  Accounting
principles are applied on a "consistent basis" when the accounting principles
applied in a current period are comparable in all material respects to those
accounting principles applied in preceding periods.
 
Governmental Authority:  Any and all applicable courts, boards, agencies,
commissions, offices or authorities of any nature whatsoever for any
governmental unit (federal, state, county, district, municipal, city or
otherwise) or for any quasi-governmental units (development districts or
authorities).
 
Guarantor (individually and/or collectively, as the context may require):  Owens
Realty Mortgage, Inc., a Maryland corporation, Owens Financial Group, Inc., a
California corporation, and any other party guaranteeing the repayment of all or
any part of the Indebtedness, the satisfaction of, or continued compliance with,
all or any part of the Obligations, or both.
 
Guarantor Financial Covenants:  Those certain covenants of Guarantor provided
in:  (i) Section 3.9 of the Guaranty-Carve-Out, (ii) Section 3.9 of the
Guaranty-Completion or (iii) Section 3.9 of that certain Guaranty-General
Payment.
 
Guaranty (individually and/or collectively as the context may require):  That or
those instruments of guaranty, if any, now or hereafter in effect from Guarantor
to Lender guaranteeing the repayment of all or any part of the Indebtedness, the
satisfaction of, or continued compliance with, all or any portion of the
Obligations or both, including, without limitation, that certain
Guaranty-Carve-Out, Guaranty-Completion, and Guaranty-Repayment.
 
Guaranty-Carve-Out:  That certain Guaranty (Carveout) of even date herewith
executed by Guarantor for the benefit of Lender with respect to certain
specified recourse obligations of Guarantor thereunder.
 
 
CONSTRUCTION LOAN AGREEMENT - Page 6
641926; Miami-Dade County – Florida

--------------------------------------------------------------------------------

 
Guaranty-Completion:  That certain Guaranty (Completion) of even date herewith
executed by Guarantor for the benefit of Lender with respect to certain
construction and related obligations all as more particularly described therein.
 
Guaranty-Repayment:   That certain Guaranty  (Repayment) of even date herewith
executed by Guarantor for the benefit of Lender.
 
Impositions:  (i) All real estate and personal property taxes, charges,
assessments, standby fees, excises and levies and any interest, costs or
penalties with respect thereto, general and special, ordinary and extraordinary,
foreseen and unforeseen, of any kind and nature whatsoever which at any time
prior to or after the execution hereof may be assessed, levied or imposed upon
the Mortgaged Property or the ownership, use, occupancy or enjoyment thereof, or
any part thereof, or the sidewalks, streets or alleyways adjacent thereto;
(ii) any charges, fees, license payments or other sums payable for or under any
easement, license or agreement maintained for the benefit of the Mortgaged
Property; (iii) water, gas, sewer, electricity and other utility charges and
fees relating to the Mortgaged Property; and (iv) assessments and charges
arising under any subdivision, condominium, planned unit development or other
declarations, restrictions, regimes or agreements affecting the Mortgaged
Property.
 
Impositions Reserve:  As defined in Section 6.6 hereof.
 
Improvements:  Any and all improvements of any kind or nature all as more
particularly described in the Plans, and any and all additions, alterations,
betterments or appurtenances thereto, now or at any time hereafter situated,
placed or constructed upon the Land or any part thereof, including, without
limitation, that certain one hundred sixty (160) unit Class A apartment
building.
 
Indebtedness:  (i) The principal, interest and other sums evidenced by the Note
or the Loan Documents; (ii) any other amounts, payments or premiums payable
under the Loan Documents; (iii) such additional or future sums (whether or not
obligatory), with interest thereon, as may hereafter be borrowed by, or advanced
from Lender to, its successors or assigns, by the then record owner of the
Mortgaged Property, when evidenced by a promissory note which, by its terms, is
secured by the Lien Instrument (it being contemplated by Borrower and Lender
that such future indebtedness may be incurred); (iv) any and all other
indebtedness, obligations and liabilities of any kind or character of Borrower
to Lender, now or hereafter existing, absolute or contingent, due or not due,
arising by operation of law or otherwise, direct or indirect, primary or
secondary, joint, several, joint and several, fixed or contingent, secured or
unsecured by additional or different security or securities, including
indebtedness, obligations and liabilities to Lender of Borrower as a member of
any partnership, joint venture, trust or other type of business association or
other legal entity, and whether incurred by Borrower as principal, surety,
endorser, guarantor, accommodation party or otherwise; and (v) any and all
renewals, modifications, amendments, restatements, rearrangements,
consolidations, substitutions, replacements, enlargements and extensions
thereof, it being contemplated by Borrower and Lender that Borrower may
hereafter become indebted to Lender in further sum or sums.
 
Initial Advance:  The Advance to be made at the time Borrower satisfies the
conditions set forth in Section 3.2 of this Agreement.
 
Inspecting Person:  A Person designated by Lender from time to time who may
inspect the Improvements from time to time for the benefit of Lender.
 
Insured Casualty:  As defined in Section 6.4 hereof.
 
Interest Allocation:  As defined in Section 3.5 hereof.
 
Land:  The real property or interest therein described in Exhibit A attached
hereto and incorporated herein by reference, together with all rights, titles,
interests and privileges of Borrower in and to (i) all streets, ways, roads,
alleys, easements, rights-of-way, licenses, rights of ingress and egress,
vehicle parking rights and public places, existing or proposed, abutting,
adjacent, used in connection with or pertaining to such real property or the
improvements thereon; (ii) any strips or gores of real property between such
real property and abutting or adjacent properties; (iii) all water, water rights
and water courses which are appurtenant to, located on, under or above or used
in connection with the Mortgaged Property, or any part thereof, whether
adjudicated or unadjudicated, conditional or absolute, tributary, or
non-tributary, surface or underground, designated or undesignated; (iv) timber,
crops, pertaining to such real property; and (v) all appurtenances and all
reversions and remainders in or to such real property.
 
 
CONSTRUCTION LOAN AGREEMENT - Page 7
641926; Miami-Dade County – Florida

--------------------------------------------------------------------------------

 
Leases:  The right, title and interest of Borrower in any and all leases, master
leases, subleases, licenses, concessions, or other agreements (whether written
or oral, now or hereafter in effect) which grant to third parties a possessory
interest in and to, or the right to use or occupy, all or any part of the
Mortgaged Property, together with all security and other deposits or payments
made in connection therewith, whether entered into before or after the filing by
or against Borrower of any petition for relief under the United States
Bankruptcy Code, 11 U.S.C. §101, et seq., as amended.
 
Legal Requirements:  Any and all (i) present and future judicial decisions,
statutes (including Architectural Barrier Laws, environmental laws and
Prescribed Laws), laws, rulings, rules, regulations, orders, writs, injunctions,
decrees, permits, certificates or ordinances of any Governmental Authority in
any way applicable to Borrower, any Constituent Party, Guarantor or the
Mortgaged Property, including, without limiting the generality of the foregoing,
the ownership, use, occupancy, possession, operation, maintenance, alteration,
repair or reconstruction thereof; (ii) covenants, conditions and restrictions
contained in any deeds, other forms of conveyance or in any other instruments of
any nature that relate in any way or are applicable to the Mortgaged Property or
the ownership, use or occupancy thereof; (iii) presently or subsequently
effective bylaws and articles of incorporation, operating agreement and articles
of organization or partnership, limited partnership, joint venture, trust or
other form of business association agreement of Borrower or Guarantor;
(iv) Leases; (v) Contracts; and (vi) leases, other than those described in (iv)
above, and other contracts (written or oral), other than those described in (v)
above, of any nature that relate in any way to the Mortgaged Property and to
which Borrower or Guarantor may be bound, including, without limiting the
generality of the foregoing, any lease or other contract pursuant to which
Borrower is granted a possessory interest in and to the Land and/or the
Improvements.
 
Lien Instrument:  That certain Mortgage, Security Agreement and Fixture Filing
of even date herewith executed by Borrower for the benefit of Lender to secure
the payment of the Indebtedness and performance of the Obligations.
 
Loan:  The loan evidenced by the Note and governed by this Agreement.
 
Loan Amount:  TWENTY-ONE MILLION THREE HUNDRED FOUR THOUSAND AND NO/100 DOLLARS
($21,304,000.00).
 
Loan Documents:  This Agreement, the Note, the Lien Instrument, the
Environmental Indemnity Agreement, the Guaranty, the Post Closing Agreement and
any and all other agreements, documents and instruments now or hereafter
executed by Borrower, Guarantor or any other Person or party in connection with
the Loan evidenced by the Note or in connection with the payment of the
Indebtedness or the performance and discharge of the Obligations, together with
any and all renewals, modifications, amendments, restatements, consolidations,
substitutions, replacements, extensions and supplements hereof and thereof.
 
Loan-to-Value Ratio:  As of the date of any determination thereof, the quotient
of (i) the sum of the then Outstanding Principal Balance plus any as yet
unadvanced amounts, divided by (ii) the then Appraised Value.
 
 
CONSTRUCTION LOAN AGREEMENT - Page 8
641926; Miami-Dade County – Florida

--------------------------------------------------------------------------------

 
Material Adverse Change:  Any event, circumstance, fact, condition, development
or occurrence that has had or could be reasonably expected to have a material
and adverse effect on any of:  (i) the business, operations, financial
condition, liabilities, assets, results of operations, capitalization, or
liquidity of Borrower, Guarantor or any Constituent Party; (ii) the value of the
Mortgaged Property; (iii) the ability of Borrower or Guarantor (or any Persons
comprising Borrower or Guarantor), to pay and perform the Indebtedness or the
other Obligations; or (iv) the validity, enforceability or binding effect of any
of the Loan Documents.
 
Maturity Date:  The Original Maturity Date as such may have been extended
pursuant to Section 2.3 hereof, subject, however, to the right of acceleration
as herein provided and as provided elsewhere in the Loan Documents.
 
Maximum Lawful Rate:  The maximum lawful rate of interest which may be
contracted for, charged, taken, received or reserved by Lender in accordance
with the applicable laws of the State of Texas (or applicable United States
federal law to the extent that it permits Lender to contract for, charge, take,
receive or reserve a greater amount of interest than under Texas law), taking
into account all charges made in connection with the transaction evidenced by
the Note and the other Loan Documents.  To the extent that Lender is relying on
Chapter 303 of the Texas Finance Code to determine the Maximum Lawful Rate
payable on the Note and/or the Loan, Lender will utilize the weekly ceiling from
time to time in effect as provided in such Chapter 303, as amended.  To the
extent United States federal law permits Lender to contract for, charge, take,
receive or reserve a greater amount of interest than under Texas law, Lender
will rely on United States federal law instead of such Chapter 303 for the
purpose of determining the Maximum Lawful Rate.  Additionally, to the extent
permitted by applicable law now or hereafter in effect, Lender may, at its
option and from time to time, utilize any other method of establishing the
Maximum Lawful Rate under such Chapter 303 or under other applicable law by
giving notice, if required, to Borrower as provided by applicable law now or
hereafter in effect.
 
Minerals:  All right, title and interest of Borrower in and to all substances
in, on, under or above the Land which are now, or may become in the future,
intrinsically valuable and which now or may be in the future enjoyed through
extraction or removal from the Land, including, without limitation, oil, gas,
all other hydrocarbons, coal, lignite, carbon dioxide, all other non-hydrocarbon
gases, uranium, all other radioactive substances, gold, silver, copper, iron and
all other metallic substances or ores.
 
Mortgaged Property:  The Land, Minerals, Fixtures, Improvements, Personalty,
Economic Incentives, Contracts, Leases, Rents, Reserves, Plans and Construction
Contracts, and any interest of Borrower now owned or hereafter acquired in and
to the foregoing, together with any and all other security and collateral of any
nature whatsoever, now or hereafter given for the repayment of the Indebtedness
or the performance and discharge of the Obligations, together with any and all
proceeds of any of the foregoing.  As used in this Agreement, the term
"Mortgaged Property" shall be expressly defined as meaning all or, where the
context permits or requires, any part of the above and all or, where the context
permits or requires, any interest therein.
 
Net Cash Flow:  Borrower's net cash flow from the Mortgaged Property for any
particular calendar month calculated on a cash basis inclusive of all cash or
cash equivalent revenue of any nature whatsoever collected by Borrower in such
calendar month and net of (i) all payments by Borrower to Lender during such
month of principal and/or interest on the Loan pursuant to the Note, and
(ii) all bona fide, third party, ordinary operating expenses paid by Borrower
with respect to the Mortgaged Property during such month.  Payment of interest
or other costs by Borrower using monies from an Advance shall not serve as a
deduction pursuant to items (i) or (ii) above.  Net Cash Flow shall be verified
by Lender in Lender's reasonable discretion.
 
 
CONSTRUCTION LOAN AGREEMENT - Page 9
641926; Miami-Dade County – Florida

--------------------------------------------------------------------------------

 
Note:  That certain Promissory Note of even date herewith in the principal sum
of the Loan Amount (together with any and all renewals, modifications,
reinstatements, enlargements or extensions thereof) executed and delivered by
Borrower payable to the order of Lender, evidencing the Loan.
 
Notice of Commencement:  As defined in Section 5.20 hereof.
 
Notice of Termination:  As defined in Section 5.21 hereof.
 
Obligations:  Any and all of the covenants, conditions, warranties,
representations and other obligations (other than to repay the Indebtedness)
made or undertaken by Borrower, Guarantor or any other Person or party to the
Loan Documents to Lender or others as set forth in the Loan Documents.
 
Operating Account:  As defined in Section 5.31 hereof.
 
Operating Loss Allocation:  As defined in Section 3.5 hereof.
 
Original Maturity Date:  The date that is thirty-six (36) months from the
effective date hereof.
 
Origination Fee:  The sum of one percent (1%) of the Loan Amount to be paid by
Borrower to Lender pursuant to the applicable provisions of this Agreement.
 
Outstanding Principal Balance:  As of the date of determination thereof, the
amount of principal then advanced and outstanding and payable by Borrower to
Lender in accordance with the Note and this Agreement.
 
Payment Date:  The first (1st) day of each and every calendar month during the
term of the Loan; provided, however, to the extent any Payment Date should fall
on a day which is not a Business Day, such Payment Date shall be deemed to be
the immediately succeeding Business Day.
 
Permitted Change:  A modification to the Plans, a Construction Contract or both
which (i) is not structural in nature; (ii) does not decrease the rentable area
of the Improvements or otherwise diminish the revenue generation capabilities of
the Improvements; (iii) modifies the aggregate cost of the Mortgaged Property
(or causes a reallocation of costs within the Budget) by less than Twenty-Five
Thousand and No/100 Dollars ($25,000.00) in the singular and less than Two
Hundred and Fifty Thousand and No/100 Dollars ($250,000.00) in the aggregate
with all prior Permitted Changes; (iv) does not cause the Improvements to be in
violation of any Legal Requirements; (v) is described by written notice to
Lender (including a copy of any change order) no later than five (5) days
following its implementation; and (vi) has been approved by, to the extent
applicable all sureties under payment or performance bonds, if any, covering
such Construction Contract and all required Governmental Authority.
 
Permitted Disposition:  The transfer of an interest in Borrower that:
 
(i)           occurs by inheritance, devise, bequest or by operation of law upon
the death of a natural person who is the owner of a direct or indirect ownership
interest in Borrower; or
 
(ii)           is to a trust, partnership or other entity for family estate
planning purposes; or
 
(iii)           constitutes an assignment of limited partner interests or other
non-management beneficial ownership interests in Borrower so long as (a) the
general partner or managing member, as applicable, of Borrower, the ultimate
ownership of such general partner and/or managing member of Borrower and the
day-to-day management of Borrower do not change, (b) such assignment does not
result in (taking into consideration any previous assignments) a change in
excess of forty-nine percent (49%) of the ultimate beneficial ownership interest
in Borrower (subject to Lender's credit review process described hereinbelow);
 
 
CONSTRUCTION LOAN AGREEMENT - Page 10
641926; Miami-Dade County – Florida

--------------------------------------------------------------------------------

 
provided, however, in order for any such transfer of an interest to qualify as a
Permitted Disposition such a transfer must further (1) not constitute a Material
Adverse Change, (2) not result (either singularly or in the aggregate with prior
assignments) in any party as to which Lender has not undertaken its normal
credit review process becoming an owner, directly or indirectly, in twenty
percent (20%) or more of Borrower and (3) be the subject of written notice to
Lender within ten (10) days of such assignment together with copies of all
applicable assignment documents.
 
Permitted Exceptions:  Has the meaning set forth in the Lien Instrument.
 
Person:  Any corporation, limited liability company, limited liability
partnership, general partnership, limited partnership, firm, association, joint
venture, trust or any other association or legal entity, including any public or
governmental body, quasi-governmental body, agency or instrumentality, as well
as any natural person.
 
Personalty:  All of the right, title and interest of Borrower in and to
(i) furniture, furnishings, equipment, machinery, tangible personal property,
and goods located within, used in the operation of or derived from the
Improvements, (ii) crops, farm products, timber and timber to be cut and
extracted Minerals; (iii) general intangibles (including payment intangibles),
money, insurance proceeds, accounts, contract and subcontract rights,
trademarks, trade names, copyrights, monetary obligations, chattel paper
(including electronic chattel paper), instruments, investment property,
documents, letter of credit rights, inventory and commercial tort claims;
(iv) all cash funds, fees (whether refundable, returnable or reimbursable),
deposit accounts or other funds or evidences of cash, credit or indebtedness
deposited by or on behalf of Borrower with any governmental agencies, boards,
corporations, providers of utility services, public or private, including
specifically, but without limitation, all refundable, returnable or reimbursable
tap fees, utility deposits, commitment fees and development costs, any awards,
remunerations, reimbursements, settlements or compensation heretofore made or
hereafter to be made by any Governmental Authority pertaining to the Land,
Improvements, Fixtures, Contracts, or Personalty, including but not limited to
those for any vacation of, or change of grade in, any streets affecting the Land
or the Improvements and those for municipal utility district or other utility
costs incurred or deposits made in connection with the Land; (v) the
Construction Contracts, Plans and all building and construction materials and
equipment; and (vi) all other personal property of any kind or character as
defined in and subject to the provisions of the Code (Article 9 - Secured
Transactions); any and all of which are now owned or hereafter acquired by
Borrower, and which are now or hereafter situated in, on or about the Land or
the Improvements, or used in or necessary to the complete and proper planning,
design, development, construction, financing, use, occupancy or operation
thereof, or acquired (whether delivered to the Land or stored elsewhere) for use
in or on the Land or the Improvements, together with all accessions,
replacements and substitutions thereto or therefor and the proceeds thereof.
 
Plans:  Collectively, the plans and specifications, shop drawings or other
technical descriptions prepared for the development of the Land or construction
or rehabilitation of the Improvements, as applicable, prepared by Borrower or
the Design Professional and approved by Lender as required herein, by all
applicable Governmental Authorities and by any party to the Construction
Contract with a right of approval, all amendments and modifications thereof
approved in writing by the same, and all other design, engineering or
architectural work, test reports, surveys, shop drawings and related items.
 
Post Closing Agreement: That certain Post Closing Agreement dated of even date
herewith executed by and between Borrower and Lender.
 
 
CONSTRUCTION LOAN AGREEMENT - Page 11
641926; Miami-Dade County – Florida

--------------------------------------------------------------------------------

 
Prescribed Laws:  Any and all present and future judicial decisions, statutes,
rulings, rules, regulations, permits, certificates, orders and ordinances of any
Governmental Authority relating to terrorism or money laundering, including,
without limiting the generality of the foregoing, the Uniting and Strengthening
America by Providing Appropriate Tools Required to Intercept and Obstruct
Terrorism Act of 2001 (Pub. L. No. 107-56); the Trading with the Enemy Act (50
U.S.C.A. App. 1 etseq.); the International Emergency Economic Powers Act (50
U.S.C.A. § 1701-06); Executive Order No. 13224 on Terrorist Financing, effective
September 24, 2001 (relating to "Blocking Property and Prohibiting Transactions
With Persons Who Commit, Threaten to Commit, or Support Terrorism") and the
United States Treasury Department's Office of Foreign Assets Control list of
"Specifically Designated Nationals and Blocked Persons" (as published from time
to time in various mediums.)
 
Project Costs: The sum of the following: (i) the Designated Initial Land Value,
(ii) the hard and soft costs to construct and complete the Improvements,
(iii) all other costs incurred relative to the Mortgaged Property including all
costs of a character identified on the Budget and (iv) the amount of the costs
necessary to close the Loan, including, without limitation, reasonable
attorney's fees and title costs.
 
Property Management Agreement:  As defined in Section 5.32 hereof.
 
Property Manager.  As defined in Section 5.32 hereof.
 
Regulatory Authority:  As defined in Section 2.5 hereof.
 
Rents:  All of the rents, revenues, royalties, income, issues, proceeds, bonus
monies, profits, security and other types of deposits (after Borrower acquires
title thereto) and other benefits paid or payable by parties to the Leases
and/or Contracts (other than Borrower) for using, leasing, licensing,
possessing, operating from, residing in, selling or otherwise enjoying all or
any portion of the Mortgaged Property.
 
Replacement Reserve:  As defined on Exhibit B hereof.
 
Replacement Reserve Repairs:  All capital improvements, repairs and replacements
performed at the Mortgaged Property, including the performance of work to the
roofs, chimneys, gutters, downspouts, paving, curbs, ramps, driveways,
balconies, porches, patios, exterior walls, exterior doors and doorways,
windows, carpets, appliances, fixtures, elevators and mechanical and HVAC
equipment.
 
Reserves:  All sums on deposit or due under any of the Loan Documents now or
hereafter executed by Borrower for the benefit of Lender including (i) the
accounts into which the Reserves have been deposited (including, without
limitation, the Impositions Reserve, Replacement Reserve, Cash Flow Reserve and
the Borrower's Deposit); (ii) all insurance on said accounts; (iii) all
accounts, contract rights and general intangibles or other rights and interests
pertaining thereto; (iv) all sums now or hereafter therein or represented
thereby; (v) all replacements, substitutions or proceeds thereof; (vi) all
instruments and documents now or hereafter evidencing the Reserves or such
accounts; (vii) all powers, options, rights, privileges and immunities
pertaining to the Reserves (including the right to make withdrawals therefrom);
and (viii) all proceeds of the foregoing.
 
Restoration Casualty:  An Insured Casualty which (i) occurs prior to that date
that is nine (9) months prior to the Maturity Date; (ii) has a likely cost of
full restoration of the Improvement as determined by Lender not exceeding Five
Hundred Thousand and No/100 Dollars ($500,000.00); (iii) relates to damage to
the Improvements that is less than twenty-five percent (25%) of the net rentable
square feet of the Mortgaged Property; (iv) occurs when no Event of Default has
occurred and is then continuing; and (v) is such that in the reasonable judgment
of Lender (1) the Mortgaged Property can be restored within six (6) months to an
economic unit no less valuable than the same was prior to the Insured Casualty,
(2) such restoration can be substantially completed no later than six (6) months
preceding the Maturity Date, and (3) the Mortgaged Property shall continue,
throughout the period of restoration, to adequately secure the outstanding
balance of the Loan.
 
 
CONSTRUCTION LOAN AGREEMENT - Page 12
641926; Miami-Dade County – Florida

--------------------------------------------------------------------------------

 
Second Extension Option:  As defined in Section 2.3 hereof.
 
Second Extension Period:  A single period of twelve (12) months commencing on
the day after the First Extended Maturity Date.
 
Second Extension Request:  As defined in Section 2.3(b) hereof.
 
Security Agreement:  All security agreements, whether contained in the Lien
Instrument, this Agreement, a separate security agreement or otherwise creating
a security interest in all personal property and fixtures of Borrower (including
replacements, substitutions and after-acquired property) now or hereafter
situated in or upon the Land or Improvements, or used or intended to be used in
the operation thereof, to secure the Loan.
 
Stabilization:  Lender's written verification that (i) Completion has occurred
and all conditions specified in Section 3.4 hereof are satisfied, and
(ii) Borrower's provision of a Compliance Certificate indicating a Debt Service
Coverage Ratio (as verified by Lender) of greater than 1.25 with respect to the
Mortgaged Property.
 
Subordinate Lien Instrument:  Any mortgage, deed of trust, lien instrument,
pledge, lien (statutory, constitutional or contractual), security interest,
encumbrance or charge, conditional sale or other title retention agreement,
covering all or any part of the Mortgaged Property executed and delivered by
Borrower, the lien of which is subordinate and inferior to the lien of the Lien
Instrument.
 
Survey:  As defined in Section 5.15 hereof.
 
Tax and Insurance Allocation:  As defined in Section 3.5 hereof.
 
Tax Increment Financing:  Any Economic Incentive which provides partial payment
for or reimbursement of any and all infrastructure improvements based upon
incremental real estate tax value increases within a designated area and during
a certain period of time with respect to all or any portion of the Land, whether
for the benefit of Borrower or any Affiliate of Borrower, and whether now in
existence of hereafter in effect.
 
Title Company:  Fidelity National Title Insurance Company, through its issuing
agent, Shumaker, Loop & Kendrick, LLP issuing the Title Insurance, which shall
be acceptable to Lender in its sole and absolute discretion.
 
Title Insurance:  One or more title insurance commitments, binders or policies,
as Lender may require, issued by the Title Company, on a coinsurance or
reinsurance basis (with direct access endorsement or rights) if and as required
by Lender, in the maximum amount of the Loan insuring or committing to insure
that the Lien Instrument constitutes a valid lien covering the Land and
Improvements subject only to those exceptions which Lender may approve.
 
Section 1.2. Additional Definitions.  As used herein, the following terms shall
have the following meanings:  (i) "Hereof," "hereby," "hereto," "hereunder,"
"herewith" and similar terms mean of, by, to, under and with respect to this
Agreement or to the other documents or matters being referenced;
(ii) "heretofore" means before, "hereafter" means after, and "herewith" means
concurrently with the date of this Agreement; (iii) all pronouns, whether in
masculine, feminine or neuter form, shall be deemed to refer to the object of
such pronoun whether same is masculine, feminine or neuter in gender, as the
context may suggest or require; (iv) "including" means including without
limitation; (v) and all terms used herein, whether or not defined in Section 1.1
hereof, and whether used in singular or plural form, shall be deemed to refer to
the object of such term whether such is singular or plural in nature, as the
context may suggest or require.
 
 
CONSTRUCTION LOAN AGREEMENT - Page 13
641926; Miami-Dade County – Florida

--------------------------------------------------------------------------------

 
ARTICLE II

 
THE LOAN
 
Section 2.1. Agreement to Lend.  Lender hereby agrees to lend up to but not in
excess of the Loan Amount to Borrower, and Borrower hereby agrees to borrow such
sum from Lender, all upon and subject to the terms and provisions of this
Agreement, such sum to be evidenced by the Note.  Borrower's liability for
repayment of the interest on account of the Loan shall be limited to and
calculated with respect to Loan proceeds actually disbursed to Borrower pursuant
to the terms of this Agreement and the Note and only from the date or dates of
such disbursements.  Lender may, in Lender's discretion, disburse Loan proceeds
by journal entry to pay interest and financing costs and disburse Loan proceeds
directly to third parties to pay costs or expenses required to be paid by
Borrower pursuant to this Agreement.  Loan proceeds disbursed by Lender by
journal entry to pay interest or financing costs, and Loan proceeds disbursed
directly by Lender to pay costs or expenses required to be paid by Borrower
pursuant to this Agreement, shall constitute Advances to Borrower.
 
Section 2.2. Promise to Pay and Perform; Time of Essence.  Borrower will pay the
Indebtedness as and when specified in the Note and the other Loan Documents, and
will perform and discharge all of the Obligations, in full and on or before the
date same are to be performed.  Time is of the essence with respect to each and
every promise, covenant or obligation of Borrower specified in the Loan
Documents.
 
Section 2.3. Extension Options.
 
(a) First Extension Option.  Borrower shall have the right and option to extend
the Original Maturity Date to the First Extended Maturity Date.  Such First
Extension Option shall be granted to Borrower only if all of the following
conditions have been simultaneously satisfied as of the commencement date of the
First Extension Period (unless an earlier date is specified hereinbelow):
 
(1) Receipt by Lender of a written request of Borrower (the "First Extension
Request") given to Lender not less than forty-five (45) days prior to the
Original Maturity Date but not more than ninety (90) days prior to the Original
Maturity Date;
 
(2) Borrower's satisfaction of all those requirements contained in Section 3.4
hereof and Lender's determination that Completion has occurred;
 
(3) payment to Lender, in cash, of the Extension Fee with respect to said First
Extension Option;
 
(4) no Event of Default shall have occurred and be then existing;
 
(5) no Material Adverse Change shall have occurred;
 
(6) receipt by Lender (at Borrower's sole cost and expense) in form and
substance reasonably acceptable to Lender as of the date of the First Extension
Request of an appraisal evidencing an Appraised Value resulting in a
Loan-to-Value Ratio less than or equal to sixty percent (60%);
 
(7) to the extent Lender shall have determined that any of the Reserves are then
currently underfunded in Lender's reasonable discretion, then Borrower shall
have effectuated additional deposits into such Reserves to satisfy such concern;
and
 
 
CONSTRUCTION LOAN AGREEMENT - Page 14
641926; Miami-Dade County – Florida

--------------------------------------------------------------------------------

 
(8) Borrower shall have provided Lender with a then current Compliance
Certificate including written evidence reasonably satisfactory to Lender that
the Debt Service Coverage Ratio shall then equal or exceed 1.25
 
(b) Second Extension Option.  In the event Borrower has exercised its option
described in Section 2.3(a) to Lender’s satisfaction, then Borrower shall have
the right and option to extend the First Extended Maturity Date to a date ending
upon the expiration of the Second Extension Period.  Such Section Extension
Option shall
 be granted to Borrower only if all of the following conditions have been
simultaneously satisfied as of the commencement date of the Second Extension
Period (unless an earlier date is specified hereinbelow)
 
(1) Receipt by Lender of a written request of Borrower (the "Second Extension
Request") given to Lender not less than forty-five (45) days prior to the
Original Maturity Date but not more than ninety (90) days prior to the First
Extended Maturity Date;
 
(2) payment to Lender, in cash, of the Extension Fee with respect to said Second
Extension Option;
 
(3) no Event of Default shall have occurred and be then existing;
 
(4) no Material Adverse Change shall have occurred;
 
(5) receipt by Lender (at Borrower's sole cost and expense) in form and
substance reasonably acceptable to Lender as of the date of the Second Extension
Request of an appraisal evidencing an Appraised Value resulting in a
Loan-to-Value Ratio less than or equal to sixty percent (60%);
 
(6) to the extent Lender shall have determined that any of the Reserves are then
currently underfunded in Lender's reasonable discretion, then Borrower shall
have effectuated additional deposits into such Reserves to satisfy such concern;
and
 
(7) Borrower shall have provided Lender with a then current Compliance
Certificate including written evidence reasonably satisfactory to Lender that
the Debt Service Coverage Ratio shall then equal or exceed 1.25.
 
Section 2.4. Application of Proceeds.  Unless specifically otherwise provided in
the Loan Documents, Lender shall be entitled to apply any proceeds or payments
or other sums received (including, without limitation, any rents, applied
reserves, insurance or condemnation proceeds or other proceeds of sale, lease or
other disposition of all or any portion of the Mortgaged Property) in such order
and priority against the Indebtedness and Obligations as Lender may reasonably
elect; provided, however, absent the election to the contrary by Lender such
proceeds or payments shall be applied in the following order and
priority:  (i) to the payment of all expenses of advertising, selling, and
conveying the Mortgaged Property or part thereof, and/or prosecuting or
otherwise collecting Rents, proceeds, premiums, or other sums including
reasonable attorneys' fees; (ii) to the remainder of the Indebtedness as
follows:  first, to the remaining accrued but unpaid interest, second, to the
matured portion of principal of the Indebtedness, and third, to prepayment of
the unmatured portion, if any, of principal of the Indebtedness applied to
installments of principal in inverse order of maturity; (iii) the balance, if
any and to the extent applicable, remaining after the full and final payment of
the Indebtedness and full performance and discharge of the Obligations to the
holder of any inferior liens covering the Mortgaged Property, if any, in order
of the priority of such inferior liens (Lender shall hereby be entitled to rely
exclusively upon a commitment for title insurance issued to determine such
priority); and (iv) the cash balance, if any, to Borrower.  The application of
proceeds of sale or other proceeds as otherwise provided herein shall be deemed
to be a payment of the Indebtedness like any other payment.  The balance of the
Indebtedness remaining unpaid, if any, shall remain fully due and owing in
accordance with the terms of the Note or the other Loan Documents.  The
application of proceeds described herein shall not apply to any proceeds which
may be realized by Lender with respect to any of the Mortgaged Property
following a foreclosure (or foreclosures) of the Lien Instrument.
 
 
CONSTRUCTION LOAN AGREEMENT - Page 15
641926; Miami-Dade County – Florida

--------------------------------------------------------------------------------

 
Section 2.5. Loan Limitation.
 
(a) It is expressly agreed and understood that Borrower shall not request, and
Lender shall have no obligation to fund, any Advance in excess of the lesser of
(i) the actual construction costs incurred by Borrower for which such Advance is
provided or (ii) the budgeted amount of such costs in accordance with the
Budget; and
 
(b) If, as a result of the occurrence of a Material Adverse Change, any test
appraisal is required by Lender, the Federal Deposit Insurance Corporation, the
Office of Comptroller of Currency or any other governmental entity or
quasi-governmental entity which has the authority and power to regulate the
business and other activities of Lender ("Regulatory Authority"), Borrower
shall, within sixty (60) days following a written request therefor by Lender,
furnish to Lender (at Borrower's sole cost and expense) an appraisal in form,
substance and by an appraising firm acceptable to Lender and, if applicable, the
Regulatory Authority requiring such appraisal pursuant to this Section 2.5(b),
provided that Borrower shall not be required to furnish more than one (1) such
test appraisals in any calendar year unless there is an Event of Default,
Insured Casualty, condemnation proceeding for the Land, or Borrower exercises
its First Extension Option or its Second Extension Option.  In the event
Borrower should fail to timely provide an acceptable appraisal of the Mortgaged
Property pursuant to this Section, then, and in such event, Lender shall be
entitled to obtain its own appraisal of the Mortgaged Property at Borrower's
sole cost and expense.  Lender shall further be entitled, at any time, to obtain
an appraisal on its own, and at its own expense, and any such appraisal obtained
by Lender may be utilized by Lender (even in lieu of other available appraisals)
to undertake any loan-to-value calculations described in the Loan Documents.
 
Section 2.6. Equity Requirements.  Borrower agrees to provide an aggregate
equity contribution of no less than an amount equal to the greatest of (i) TEN
MILLION FIVE HUNDRED THOUSAND AND NO/100 DOLLARS
($10,500,000.00), (ii) thirty-three percent (33.0%) of the Project Costs, or
(iii) the Project Costs less the Loan Amount.  All cash equity contributions to
be provided pursuant to this Section or otherwise shall be funding into the
designated account indicated in Section 5.31.
 
Section 2.7. Not Revolver.  This Loan facility is not intended, in whole or in
part, to be "revolving" in nature and it is expressly agreed that no principal
amount repaid by Borrower may be reborrowed by Borrower.
 
ARTICLE III

 
ALLOCATIONS AND ADVANCES
 
Section 3.1. General Provisions with Respect to Allocations and Advances.  The
purposes for which Loan proceeds are allocated and the respective amounts of
such Allocations are set forth in the Budget.  The Allocations shall be
disbursed only for the purposes set forth in the Budget as the same may be
modified from time to time by change orders approved by Lender in writing or
otherwise permitted pursuant to the terms of this Agreement.
 
 
CONSTRUCTION LOAN AGREEMENT - Page 16
641926; Miami-Dade County – Florida

--------------------------------------------------------------------------------

 
(a) Limitation on Advances.  Lender shall not be obligated to make an Advance
for an Allocation set forth in the Budget to the extent that the amount of the
Advance for such Allocation would, when added to all prior Advances for such
Allocation, exceed the total of such Allocation as set forth in the Budget.  To
the extent that Loan proceeds disbursed by Lender pursuant to the Allocations
are insufficient to pay all costs required for the acquisition, development,
construction and completion of the Mortgaged Property, Borrower shall pay such
excess costs with funds derived from sources other than the Loan.  Under no
circumstances shall Lender be required to disburse any proceeds of the Loan in
excess of the Loan Amount.
 
(b) Reallocations.  Except for a Permitted Change, Lender reserves the right, at
its option, to disburse Loan proceeds allocated to any of the Allocations for
such other purposes or in such different proportions as Lender may, in its sole
discretion, deem necessary or advisable.  Borrower shall not be entitled to
require that Lender reallocate funds among the Allocations.
 
(c) Withholding.  Lender may withhold from an Advance or, on account of
subsequently discovered evidence, withhold from a later Advance under this
Agreement or require Borrower to repay to Lender the whole or any part of any
earlier Advance to such extent as may be necessary to protect Lender from loss
on account of (i) defective work not remedied or requirements of this Agreement
not performed; (ii) liens filed or reasonable evidence indicating probable
filing of liens; (iii) failure of Borrower to make payments to subcontractors
for material or labor; or (iv) a reasonable doubt that the construction can be
completed for the balance of the Loan Amount then undisbursed.  When all such
grounds are removed, payment shall be made of any amount so withheld because of
them.
 
(d) Advance Not A Waiver or Acceptance.  No Advance of the proceeds of the Loan
shall constitute a waiver of any of the conditions of Lender's obligation to
make further Advances, nor, in the event Borrower is unable to satisfy any such
condition, shall any such Advance have the effect of precluding Lender from
thereafter declaring such inability to be an Event of Default.  The making of
any Advance or part thereof shall also not be deemed an approval or acceptance
by Lender of any work done.
 
(e) Time and Place of Advances.  All Advances are to be made at the office of
Lender, or at such other place as Lender may designate; and Lender shall require
ten (10) days' prior notice in writing before the making of any such
Advance.  Lender shall not be obligated to undertake any Advance hereunder more
than once in any 30-day period.  Except as set forth in this Agreement, all
Advances are to be made by direct deposit into either the Construction Account
or the Operating Account.  In the event Borrower shall part with or be in any
manner whatever deprived of Borrower's interests in and to the Land, Lender may,
at Lender's option but without any obligation to do so, continue to make
Advances under this Agreement, and subject to all its terms and conditions, to
such Person or Persons as may succeed to Borrower's title and interest and all
sums so disbursed shall be deemed Advances under this Agreement and secured by
the Lien Instrument and all other liens or security interests securing the Loan.
 
(f) Retainage.  An amount equal to ten percent (10%) of the cost of construction
of the Improvements shall be retained by Lender and shall be paid over by Lender
to Borrower, provided that no lien claims are then filed against the Mortgaged
Property, when all of the requirements for the final Advance specified in
Section 3.4 have been satisfied; provided, however, that Borrower may request
Lender to release up to half of the retained portion to any subcontractor that
has fully performed under its contract if all of the following conditions
precedent have been satisfied: (i) Design Professional shall certify in writing
to Lender that all of the work provided for in the applicable subcontract(s) has
been substantially completed in accordance with the Plans and that all supplies
to be delivered by such subcontractor have been delivered (subject to Lender’s
independent verification); (ii) if and to the extent required by Lender, the
subcontractor shall have supplied Lender with full and complete waivers of all
construction  lien claims, and with sworn statements listing all of the
materialmen and sub-subcontractors, together with full and complete waivers of
all construction lien claims and sworn statements from each of such materialmen
and sub-subcontractors, all in accordance with the Florida Construction Lien Law
and in form and substance satisfactory to Lender and the Title Company; (iii)
all necessary governmental Authorizations of the work by such Subcontractor
shall have been obtained; (iv) such subcontractor shall have completed all work
and/or supplied all materials it was obligated to complete and/or supply; and
(v) Contractor, Borrower and Inspecting Person shall have approved the work
completed by such subcontractor, such approval not to be unreasonably withheld.
 
 
CONSTRUCTION LOAN AGREEMENT - Page 17
641926; Miami-Dade County – Florida

--------------------------------------------------------------------------------

 
(g) Use of Funds from Advances.  Borrower shall use the proceeds from all
Advances consistent with the Budget and with Borrower's request for such Advance
(once approved by Lender).
 
(h) Designation of Source of Funding.  To the extent any particular cost item is
of a nature that it may be susceptible to funding by way of an Advance or a
disbursement from one of the Reserves, Lender shall be entitled to designate
which available source of funding shall be utilized with respect to any such
cost item.
 
Notwithstanding anything herein to the contrary, no Advance of Loan Proceeds in
excess of One Million and No/100 Dollars ($1,000,000.00) shall be made until
such time as all outstanding items described in the Post Closing Agreement (the
“Post Closing Documents”) have been received and approved by Lender.
 
Section 3.2. Conditions to Initial Advance.  Except as set forth in the Post
Closing Agreement, the obligation of Lender to make the Initial Advance
hereunder, is subject to the prior or simultaneous occurrence of each of the
following conditions:
 
(a) Lender shall have received from Borrower all of the Loan Documents duly
executed by Borrower and, if applicable, by Guarantor;
 
(b) Lender shall have received certified copies of resolutions of Borrower, if
Borrower is a corporation, or a certified copy of a consent of partners, if
Borrower is a partnership, or similar resolutions or consents, if Borrower is a
limited liability company, authorizing execution, delivery and performance of
all of the Loan Documents and authorizing the borrowing hereunder, along with
such certificates of existence, certificates of good standing and other
certificates or documents as Lender may reasonably require to evidence
Borrower's authority;
 
(c) Lender shall have received payment of the Origination Fee;
 
(d) Lender shall have received evidence of the existence of payment and
performance bonds for the Construction Contract, which are satisfactory to
Lender in its sole discretion;
 
(e) Lender shall have received each and every one of its pre-closing
requirements satisfied in all respects to Lender's full satisfaction including,
without limitation (i) organizational documents of Borrower and any Constituent
Party, (ii) evidence that the Mortgaged Property is not within a designated
flood plain, or if the Mortgaged Property is within a designated flood plain,
then evidence of flood insurance satisfactory to Lender, (iii) the Title
Insurance, (iv) a current Survey, (v) an opinion of counsel for Borrower,
(vi) the Construction Contracts (including, without limitation, a demolition
contract and a guaranteed maximum price contract with a general contractor) and
all other Contracts, (vii) a copy of the Plans, (viii) the demolition and
building permit, (ix) current financial statements of Borrower and Guarantor,
(x) such other construction information or other due diligence as Lender may
require;
 
 
CONSTRUCTION LOAN AGREEMENT - Page 18
641926; Miami-Dade County – Florida

--------------------------------------------------------------------------------

 
(f) Borrower shall have provided and funded all equity requirements pursuant to
Section 2.6 hereof to the full satisfaction of Lender; and
 
(g) Borrower shall have deposited One Million and No/100 Dollars ($1,000,000.00)
(the “Bridge Equity”) into an account with Lender.  The Bridge Equity shall be
used to fund Project Costs (including all amounts due under the demolition
contract related to the Improvements) and Lender will disburse the Bridge Equity
upon satisfaction of conditions in Section 3.3 hereof, until Lender receives and
approves all final Post Closing Documents.  To the extent the Bridge Equity is
not sufficient to fund all Project Costs incurred prior to Lender’s receipt and
approval of all final Post Closing Documents, Borrower agrees to deposit
additional proceeds at Lender’s direction into the Bridge Equity account in
amounts determined by Lender.  Upon Lender’s review and approval of all final
Post Closing Documents, Lender shall reimburse all or a portion of the Bridge
Equity to Borrower to the extent such proceeds were expended in conformance with
the approved Budget.  Borrower hereby unconditionally and irrevocably assigns,
conveys, pledges, mortgages, transfers, delivers, deposits, sets over and
confirms unto Lender, and hereby grants to Lender a security interest in the
Bridge Equity.
 
Section 3.3. Conditions to Subsequent Advances.  The obligation of Lender to
make each Advance hereunder subsequent to the Initial Advance shall be subject
to the prior or simultaneous occurrence or satisfaction of each of the following
conditions:
 
(a) the Loan Documents shall be and remain outstanding and enforceable in
accordance with their terms, all as required hereunder;
 
(b) Borrower shall pursue efforts to have the surficial aquifer at the Land with
the monitoring wells showing arsenic-affected groundwater, reclassified to a
Class G-111 aquifer for the purpose of bringing the affected groundwater into
conformance with applicable groundwater quality regulatory requirements. In the
event Borrower is unable to have the aquifer at the Land reclassified, Borrower
shall escrow with Lender the amount of $40,000 (“Environmental Escrow”) and
institute a Monitoring Only Plan (“MOP”) approved by the Miami-Dade County
Department of Environmental Resources Management (DERM) or the Florida
Department of Environmental Protection (FDEP) which requires representative
sampling to measure arsenic levels in the affected wells with the goal of
obtaining a No Further Action (“NFA”) designation from DERM or FDEP for the
arsenic affected groundwater. The balance of the Environmental Escrow will be
released to the Borrower upon receipt by Lender of the NFA;
 
(c) Lender shall have received a title report dated within two (2) days of the
requested Advance from the Title Company showing no state of facts objectionable
to Lender, including an endorsement showing that title to the Land is vested in
Borrower and that no claim for mechanics' or materialmen's liens has been filed
against the Mortgaged Property, except for a Contested Item;
 
(d) the representations and warranties made by Borrower, as contained in this
Agreement and in all other Loan Documents shall be true and correct in all
material respects as of the date of each Advance; and if requested by Lender,
Borrower shall give to Lender a certificate to that effect;
 
 
CONSTRUCTION LOAN AGREEMENT - Page 19
641926; Miami-Dade County – Florida

--------------------------------------------------------------------------------

 
(e) the covenants made by Borrower to Lender, as contained in this Agreement and
in all other Loan Documents shall have been fully complied with, except to the
extent such compliance may be limited by the passage of time or the completion
of construction of the Improvements;.
 
(f) Lender shall have received a report of any changes, replacements,
substitutions, additions or other modification in the list of contractors,
subcontractors and materialmen involved or expected to be involved in the
construction of the Improvements.
 
(g) Lender shall have received from Borrower a properly executed and completed
Draw Request on the Draw Request Form for such Advance, completed, executed and
certified by Borrower, stating (i) that the requested amount does not exceed the
then unpaid cost of construction of the Improvements since the last certificate
furnished hereunder (less any retainage required pursuant to Section 3.1(f)
hereof), (ii) that said construction was performed in accordance with the Plans,
(iii) that in the opinion of Borrower, Completion can reasonably be expected to
occur on or before the Construction Completion Date for an additional cost not
in excess of the amount then available under the Loan, and (iv) such other
information as Lender may require from time to time;
 
(h) Borrower shall have furnished to Lender, from each contractor, subcontractor
and materialman, an invoice, lien waiver and such other instruments and
documents as Lender may from time to time reasonably specify, in form and
content, and containing such certifications, approvals and other data and
information, as Lender may require.  The invoice, lien waiver and other
documents shall cover and be based upon work actually completed or materials
actually furnished.  The lien waiver of each contractor, subcontractor and
materialman shall be received by Lender simultaneously with the making of any
Advance hereunder for the benefit of such contractor, subcontractor or
materialman;
 
(i) Borrower shall have satisfied (i) the retainage requirements described in
Section 3.1(f) hereof, and (ii) all such other retainage requirements as Lender
may impose in light of the terms and provisions of the Construction Contracts;
 
(j) the Improvements shall not have been materially injured, damaged or
destroyed by fire or other casualty, nor shall any part of the Mortgaged
Property be subject to condemnation proceedings or negotiations for sale in lieu
thereof;
 
(k) satisfaction of each of the conditions contained in Section 3.2 hereof;
 
(l) no Event of Default has occurred and is then existing;
 
(m) no Material Adverse Change shall have occurred;
 
(n) all work typically done at the stage of construction when the Advance is
requested shall have been done, and all materials, supplies, chattels and
fixtures typically furnished or installed at such stage of construction shall
have been furnished or installed;
 
(o) all personal property not yet incorporated into the Improvements but which
is to be paid for out of such Advance, must then be situated upon the Land,
secured in a method reasonably acceptable to Lender, and Lender shall have
received evidence thereof;
 
(p) at the request of Lender with respect to any Advance occurring after the
foundation for the Improvements has been poured and established, Borrower shall
provide an updated Survey approved in writing by Lender and confirming that the
location of the new foundation is within the boundaries of the Land and in
satisfaction of all setback and other Legal Requirements and consistent with the
Plans;
 
 
CONSTRUCTION LOAN AGREEMENT - Page 20
641926; Miami-Dade County – Florida

--------------------------------------------------------------------------------

 
(q) Borrower shall have complied with all requirements of the Inspecting Person
and all Governmental Authorities; and
 
(r) Borrower shall have recorded the executed Notice of Commencement as required
under Section 5.20 of this Agreement.
 
Section 3.4. Conditions to the Final Advance.  Lender has no obligation to make
the final Advance, including any retainage, unless Lender has received the
following:
 
(a) Satisfaction of each of the conditions specified in Section 3.1, Section 3.2
and Section 3.3 hereinabove;
 
(b) final and unconditional Certificates of Occupancy (or their equivalent)
issued by all appropriate Governmental Authorities for all parts of the
Improvements;
 
(c) an "as-built" Survey approved in writing by Lender and complying with the
requirements of Section 5.15 hereof;
 
(d) a written certification from the Inspecting Person in the form of AIA
Document G704, executed by Borrower's general contractor and Borrower,
certifying (i) that Completion has occurred; (ii) the date of Completion;
(iii) that direct connection has been made to all appropriate utility
facilities; (iv) that the Improvements are ready for occupancy; and (v) that no
portion of the work is incomplete or defective;
 
(e) a complete set of "record" plans and specifications for the Improvements,
certified as accurate by Borrower's general contractor;
 
(f) an affidavit of bills paid in the form of AIA Document G706 executed by each
Contractor and any other Person Lender requires and showing no exceptions other
than any Contested Item or other items to which Lender has provided its
approval, such approval to be provided or withheld in Lender's sole discretion;
 
(g) an endorsement to the Title Insurance deleting all exceptions related to
"completion of the improvements" and "pending disbursements;"
 
(h) a complete inventory certified by Borrower of the furniture, furnishings,
fixtures and equipment owned or leased by Borrower and used in the operation of
the Improvements, with leased items, if any, designated as such;
 
(i) Lender has received a completion certificate prepared by the Inspecting
Person and executed by Borrower and the Design Professional stating that the
Improvements have been completed in accordance with the Plans, together with
such other evidence that no mechanics or materialmen's liens or other
encumbrances have been filed and remain in effect against the Mortgaged Property
and that all offsite utilities and streets have been completed to the reasonable
satisfaction of Lender and any applicable Governmental Authority;
 
(j) evidence that ninety (90) days have elapsed since the later of (i)
Completion or (ii) the date Borrower records a Notice of Termination as provided
in Section 5.21, without a notice of lien claim having been made or a lien filed
against any portion of the Mortgaged Property;
 
(k) evidence that the Improvements and their use comply in all material respects
with any and all applicable zoning, subdivision, building and environmental
requirements and other Legal Requirements.  Such evidence must include
documentation establishing that the zoning and/or subdivision approval is based
on no requirement or condition involving any real property, or rights
appurtenant thereto, other than the property encumbered by the Lien Instrument,
that the number of parking spaces available on or to the Land is sufficient to
comply with the codes and ordinances of the city where the Land is situated or
other appropriate Governmental Authority, and that all fire systems in the
Improvements are installed, operational and sufficient to comply with all
applicable codes and ordinances;
 
 
CONSTRUCTION LOAN AGREEMENT - Page 21
641926; Miami-Dade County – Florida

--------------------------------------------------------------------------------

 
(l) receipt by Lender of evidence satisfactory to Lender that payment in full
has been made for all obligations incurred in connection with the construction
and completion of all off-site utilities and Improvements (if any) as required
by any Governmental Authority;
 
(m) any other evidence or information concerning Completion that Lender
reasonably requires.
 
Section 3.5. Special Allocations.
 
(a) Contingency Allocation.  Advances from the Allocation identified as
"Contingency" or similar in the Budget (the "Contingency Allocation") may, in
Lender's reasonable discretion, be made to pay unanticipated or contingent costs
and expenses of maintaining, leasing and promoting the Mortgaged Property and
such other unanticipated or contingent costs or expenses with respect to the
Mortgaged Property.  Absent Lender's election to do otherwise, the Contingency
Allocation amount shall only be advanced as follows:  (a) no more than fifty
percent (50%) of the contingency line item shall be advanced until the
Improvements are at least fifty percent (50%) complete (according to the
Inspecting Person); (b) no more than seventy-five percent (75%) of the
contingency line item shall be advanced until the Improvements are at least
seventy-five percent (75%) complete (according to the Inspecting Person); and
(c) the remaining twenty-five percent (25%) of the contingency line item shall
not be advanced until after the Improvements are greater than seventy-five
percent (75%) complete (according the Inspecting Person).  Furthermore, Advances
from the Contingency Allocation shall be made to Borrower not more frequently
than one (1) time per month contemporaneously with the time of an Advance
hereunder.
 
(b) Interest Allocation.  Advances from the Allocation identified as "Interest"
or similar in the Budget (the "Interest Allocation") may be made for accrued but
unpaid interest on each interest payment date specified in the Note.  Lender is
hereby authorized (with or without Borrower's request) to credit the Note
directly for such interest payment by interest journal entries on Lender's books
and such amount shall be deemed an Advance.  Following Borrower's satisfaction
of any equity requirements, Borrower may provide Lender with a Draw Request to
make an interest Advance in the amount equal to the accrued but unpaid interest
under the unpaid Note.  Upon the earlier of the Amortization Commencement Date
and the full distribution of the Interest Allocation as provided in the Budget,
Borrower shall make interest payments directly to Lender in accordance with the
provisions of the Note, but shall not be entitled to any other Advances to pay
such interest.
 
(c)  Operating Loss Allocation.  Advances from the Allocation identified as the
"Operating Loss Allocation" or similar in the Budget (the "Operating Loss
Allocation") may be made for bona fide operating losses occurring with respect
to the Mortgaged Property as Lender may approve.  Lender's consent with respect
to any requested Advance from the Operating Loss Allocation shall be subject to
Lender's sole discretion.  Following Borrower's satisfaction of any equity
requirements, Borrower may provide Lender with a Draw Request to make an Advance
in the amount equal to bona fide operating losses.  Upon the earlier of the
Amortization Commencement Date and the full distribution of the Operating Loss
Allocation as provided in the Budget, Borrower shall not be entitled to any
other Advances to pay such operating losses.
 
 
CONSTRUCTION LOAN AGREEMENT - Page 22
641926; Miami-Dade County – Florida

--------------------------------------------------------------------------------

 
(d)  Tax and Insurance Allocation.  Advances from the Allocation identified as
"Taxes and Insurance" or similar in the Budget (the "Tax and Insurance
Allocation") may be made for Impositions or for insurance premiums with respect
to the Mortgaged Property.  Any Advance requested by Borrower from such
Allocation shall be required to satisfy the same conditions as required for a
disbursement from the Impositions Reserve as described in Section 6.6
hereof.  Upon Borrower’s establishment of the Impositions Reserve pursuant to
Section 6.6 hereof, Lender shall have no further obligation to make Advances
from the Tax and Insurance Allocation.
 
Section 3.6. Borrower's Deposit.  A Reserve account ("Borrower's Deposit") shall
be established at Lender to the extent required pursuant to this Section 3.6
which Borrower's Deposit shall be managed and held in accordance with the terms
of this provision.  Borrower shall have no access whatsoever to the Borrower's
Deposit except pursuant to the terms of this Section 3.6.  If at any time Lender
shall in its reasonable discretion deem that the undisbursed proceeds of the
Loan are insufficient to meet the costs of completing construction of the
Improvements plus the cost of insurance, ad valorem taxes, interest or other
required payments on the Loan and other normal costs of the Improvements
(including the operation thereof), Borrower shall deposit with Lender, within
five (5) days of Lender's written request therefor, sufficient additional funds
to cover the deficiency which Lender deems to exist.  All sums in the Borrower's
Deposit shall be subject to designation by Lender as being allocated to interest
carry, contingency or any other allocation as Lender may designate.  At Lender's
discretion, monies in the Borrower's Deposit will be disbursed by Lender to
Borrower pursuant to the terms and conditions hereof as if they constituted a
part of the Loan being made hereunder.
 
Section 3.7. No Third Party Beneficiaries.  The benefits of this Agreement shall
not inure to any third party, nor shall this Agreement be construed to make or
render Lender liable to any materialmen, subcontractors, contractors, laborers
or others for goods and materials supplied or work and labor furnished in
connection with the construction of the Improvements or for debts or claims
accruing to any such Persons against Borrower.  Lender shall not be liable for
the manner in which any Advances under this Agreement may be applied by
Borrower, Contractor and any of Borrower's other contractors or
subcontractors.  Notwithstanding anything contained in the Loan Documents, or
any conduct or course of conduct by the parties hereto, before or after signing
the Loan Documents, this Agreement shall not be construed as creating any
rights, claims or causes of action against Lender, or any of its officers,
directors, agents or employees, in favor of any contractor, subcontractor,
supplier of labor or materials, or any of their respective creditors, or any
other Person other than Borrower.  Without limiting the generality of the
foregoing, Advances made to any contractor, subcontractor or supplier of labor
or materials, pursuant to any requests for Advances, whether or not such request
is required to be approved by Borrower, shall not be deemed a recognition by
Lender of a third-party borrower status of any such Person.
 
ARTICLE IV

 
WARRANTIES AND REPRESENTATIONS
 
Borrower hereby unconditionally warrants and represents to Lender, as of the
date hereof and at all times during the term of the Agreement, as follows:
 
Section 4.1. Organization and Power.  If Borrower or any Constituent Party is a
corporation, limited liability company, general partnership, limited
partnership, limited liability partnership, joint venture, trust or other type
of business association, as the case may be, Borrower and any Constituent Party,
if any, (i) is duly incorporated or organized with a legal status separate from
its Affiliates, validly existing, and in good standing under the laws of the
state of its formation or existence, and has complied with all conditions
prerequisite to its doing business in the state in which the Mortgaged Property
is situated, and (ii) has all requisite power and all governmental certificates
of authority, licenses, permits, qualifications and documentation to own, lease
and operate its properties and to carry on its business as now being, and as
proposed to be, conducted.
 
 
CONSTRUCTION LOAN AGREEMENT - Page 23
641926; Miami-Dade County – Florida

--------------------------------------------------------------------------------

 
Section 4.2. Validity of Loan Documents.  The execution, delivery and
performance by Borrower of the Loan Documents (other than the Guaranty) (i) if
Borrower or any Constituent Party is a corporation, limited liability company,
general partnership, limited partnership, joint venture, trust or other type of
business association, as the case may be, are within Borrower's and each
Constituent Party's powers and have been duly authorized by Borrower's and each
Constituent Party's board of directors, shareholders, partners, venturers,
trustees or other necessary parties, and all other requisite action for such
authorization has been taken; (ii) have received any and all requisite prior
governmental approvals in order to be legally binding and enforceable in
accordance with the terms thereof; and (iii) will not violate, be in conflict
with or constitute (with due notice or lapse of time, or both) a default under
any Legal Requirement or result in the creation or imposition of any lien,
charge or encumbrance of any nature whatsoever upon any of Borrower's and any
Constituent Party's or Guarantor's property or assets, except as contemplated by
the provisions of the Loan Documents.  The Loan Documents constitute the legal,
valid and binding obligations of Borrower, Guarantor and others obligated under
the terms of the Loan Documents, enforceable in accordance with their respective
terms except to the extent limited by bankruptcy, insolvency or other laws
affecting the rights of creditors generally.
 
Section 4.3. Information.  All information, financial statements, reports,
papers and data given or to be given to Lender with respect to Borrower, each
Constituent Party, Guarantor and others obligated under the terms of the Loan
Documents or the Mortgaged Property are, or at the time of delivery will be,
accurate, complete and correct in all material respects and do not, or will not,
omit any fact, the inclusion of which is necessary to prevent the facts
contained therein from being materially misleading.  Since the date of the
financial statements of Borrower, any Constituent Party, Guarantor or other
party liable for payment of the Indebtedness or performance of the Obligations
or any part thereof heretofore furnished to Lender, no Material Adverse Change
has occurred, and except as heretofore disclosed in writing to Lender, Borrower,
each Constituent Party, Guarantor or any other such party has not incurred any
material liability, direct or indirect, fixed or contingent.
 
Section 4.4. Business Purposes.  The Loan evidenced by the Note is solely for
the purpose of carrying on or acquiring a business of Borrower, and is not for
personal, family, household or agricultural purposes.
 
Section 4.5. Mailing Address.  Borrower's mailing address, as set forth in the
notice provision hereof or as changed pursuant to such provision, is true and
correct.
 
Section 4.6. Relationship of Borrower and Lender.  The relationship between
Borrower and Lender is solely that of debtor and creditor, and Lender has no
fiduciary or other special relationship with Borrower, and no term or condition
of any of the Loan Documents shall be construed so as to deem the relationship
between Borrower and Lender to be other than that of debtor and creditor.
 
Section 4.7. No Reliance on Lender.  Borrower is experienced in the ownership
and operation of properties similar to the Mortgaged Property, and Borrower and
Lender have and are relying solely upon Borrower's expertise and business plan
in connection with the construction of the Improvements and ownership and
operation of the Mortgaged Property.  Borrower is not relying on Lender's
expertise or business acumen in connection with the Mortgaged Property.
 
 
CONSTRUCTION LOAN AGREEMENT - Page 24
641926; Miami-Dade County – Florida

--------------------------------------------------------------------------------

 
Section 4.8. No Litigation.  After due investigation and inquiry, there are no
(i) actions, suits or proceedings, at law or in equity, before any Governmental
Authority or arbitrator pending or, to the best of Borrower's knowledge,
threatened against or affecting Borrower, Guarantor, any Constituent Party or
involving the Mortgaged Property; (ii) outstanding or unpaid judgments against
Borrower, Guarantor, any Constituent Party or the Mortgaged Property; or
(iii) defaults by Borrower with respect to any order, writ, injunction, decree
or demand of any Governmental Authority or arbitrator.
 
Section 4.9. Plans.  The Plans are satisfactory to Borrower, are in material
compliance with all Legal Requirements and, to the extent required by Legal
Requirements or any effective restrictive covenant, have been approved by each
Governmental Authority and/or by the beneficiaries of any such restrictive
covenant affecting the Mortgaged Property.
 
Section 4.10. Legal Requirements.  To the best of Borrower's knowledge after
investigation and due inquiry, no violation of any Legal Requirements exists
with respect to the Mortgaged Property and neither Borrower nor Guarantor are in
default with respect to any Legal Requirements.
 
Section 4.11. Utility Services.  All utility services of sufficient size and
capacity necessary for the construction of the Improvements and the use thereof
for their intended purposes are available at the property line(s) of the Land
for connection to the Improvements, including potable water, storm and sanitary
sewer, gas, electric, telephone facilities and cable TV.
 
Section 4.12. Access.  All roads necessary for the full utilization of the
Improvements for their intended purposes have been completed and have been
dedicated to the public use and accepted by the appropriate Governmental
Authority.
 
Section 4.13. No Commencement.  As of the date of this Agreement, no steps to
commence construction on the Land, including steps to clear or otherwise prepare
the Land for construction thereon or the delivery of material for use in
construction of the Improvements, have been taken, nor has any contract or other
agreement for construction thereon been entered into, for furnishing materials
for such construction or for any other purpose, including with a Design
Professional, the performance of which by the other party thereto would give
rise to a lien on the Land.
 
Section 4.14. Financial Statements.  Each financial statement of Borrower or
Guarantor delivered heretofore, concurrently herewith or hereafter to Lender was
and will be prepared in conformity with Acceptable Accounting Standards and
completely and accurately disclose the financial condition of such applicable
entity (including all contingent liabilities) as of the date thereof and for the
period covered thereby, and there has been no Material Adverse Change in any of
Borrower's or Guarantors' financial condition subsequent to the date of the most
recent financial statement of such party delivered to Lender.
 
Section 4.15. Statements.  No certificate, statement, report or other
information delivered heretofore, concurrently herewith or hereafter by Borrower
or Guarantor to Lender in connection herewith, or in connection with any
transaction contemplated hereby, contains or will contain any untrue statement
of a material fact or fails to state any material fact necessary to keep the
statements contained therein from being misleading, and same were true, complete
and accurate as of the date hereof.
 
 
CONSTRUCTION LOAN AGREEMENT - Page 25
641926; Miami-Dade County – Florida

--------------------------------------------------------------------------------

 
Section 4.16. ERISA.  None of Borrower, Guarantor or any such party's
Constituent Parties are an "employee benefit plan" as defined in Section 3(3) of
ERISA, which is subject to Title I of ERISA, and the assets of such parties do
not constitute "plan assets" of one or more such plans within the meaning of
29 C.F.R. Section 2510.3-101.
 
Section 4.17. Indebtedness, Operations and Fundamental Changes of
Borrower.  Borrower:  (a) does not own any asset other than (i) the Mortgaged
Property, and (ii) incidental personal property necessary for the operation of
the Mortgaged Property; (b) is not engaged in any business other than the
ownership, management and operation of the Mortgaged Property; (c) has not
entered into any contract or agreement with any member, manager, general
partner, principal or Affiliate of Borrower, except as has been disclosed to
Lender and which is upon terms and conditions that are intrinsically fair and
substantially similar to those that would be available on an arms' length basis
with third parties other than an Affiliate; (d) has not incurred any debt,
secured or unsecured, direct or contingent (including guaranteeing any
obligation), other than (i) the Indebtedness, and (ii) trade payables or accrued
expenses incurred in the ordinary course of business of operating the Mortgaged
Property; no debt whatsoever may be secured (senior, subordinate or pari passu)
by the Mortgaged Property except the Indebtedness; (e) has not made any loans or
advances to any third party (including any member, manager, general partner,
principal or Affiliate of Borrower or Guarantor); (f) is solvent and is able to
pay its debts from its assets as the same shall become due; (g) has done all
things necessary to preserve its existence and organizational formalities; and
has not amended, modified or otherwise changed its organizational documents (or
allowed a general partner, member, manager or any other party to change its
organizational documents) except as has been disclosed to Lender and, in any
case, has not made or allowed any such amendment, modification or change which
adversely affects Borrower or any such general partner's, member's or manager's
existence as a single-purpose, single-asset "bankruptcy remote" entity; (h) has
continuously conducted and operated its business as presently conducted and
operated; (i) has maintained its books and records and bank accounts separate
from those of its Affiliates, including its general partners, principals and
members; (j) has at all times held itself out to the public as a legal entity
separate and distinct from any other entity (including any general partner,
principal, member or Affiliate); (k) has filed its own tax returns (if yet
applicable); (l) has maintained and currently maintains adequate capital for the
normal obligations reasonably foreseeable in a business of its size and
character and in light of its contemplated business operations; (m) has not, nor
has any member, manager, shareholder, partner, principal or Affiliate sought the
dissolution or winding up, in whole or in part, of Borrower; (n) has not entered
into any transaction of merger or consolidation, or acquired by purchase or
otherwise all or substantially all of the business or assets of, or any stock or
beneficial ownership of, any entity; (o) has not commingled the funds and other
assets of Borrower with those of any member, manager, general partner, principal
or Affiliate or any other Person; (p) has maintained its assets in such a manner
that it is not costly or difficult to segregate, ascertain or identify its
individual assets from those of any Affiliate or any other Person; (q) has, and
any general partner, member or manager of Borrower has, at all times since their
respective formation, observed all legal and customary formalities regarding
their respective formation; (r) does not hold itself out to be responsible for
the debts and obligations of any other Person; and (s) is not currently the
subject of a voluntary or involuntary bankruptcy proceeding or other insolvency
proceeding whatsoever.
 
 
CONSTRUCTION LOAN AGREEMENT - Page 26
641926; Miami-Dade County – Florida

--------------------------------------------------------------------------------

 
Section 4.18. No Investment Company.  None of Borrower, Guarantor or any such
parties' Constituent Parties is an "investment company" within the meaning of
the Investment Company Act of 1940, nor is any such party "controlled" by an
"investment company" within the meaning of the Investment Company Act of 1940.
 
Section 4.19. No Margin Stock.  None of Borrower, Guarantor or any such parties'
Constituent Parties is engaged principally or has as one of its important
activities, directly or indirectly, the business of extending credit for the
purpose of purchasing or carrying margin stock, and none of the proceeds of the
Loan will be used, directly or indirectly, to purchase or carry any margin stock
or be made available by any such parties in any manner to any other Person to
enable or assist such person in purchasing or carrying margin stock, or
otherwise used or made available for any other purpose which might violate the
provisions of Regulations G, T, U or X of the Board of Governors of the Federal
Reserve System.
 
Section 4.20. Disclaimer of Extension or Permanent Financing.  Borrower
acknowledges and agrees that, except as specifically provided in Section 2.3 of
this Agreement, Lender has not made any commitments, either express or implied,
to extend the term of the Loan past its stated maturity date or to provide
Borrower with any further financing with respect to the Mortgaged Property
including any financing of a "permanent" nature.
 
Section 4.21. No Current Pledge of Ownership Interest.  No direct or indirect
ownership interest in Borrower, any Constituent Party or any owner, directly or
indirectly therein (including any owner, directly or indirectly, of a beneficial
interest) shall be subjected to a security interest, pledge, agreement to sell
or any other similar encumbrance and no such security interest, pledge,
agreement to sell or similar encumbrance currently exists with respect to any
such interest.
 
ARTICLE V

 
COVENANTS OF BORROWER
 
Borrower hereby unconditionally covenants and agrees with Lender, until the Loan
shall have been paid in full and the lien of the Lien Instrument shall have been
released, as follows:
 
Section 5.1. Existence.  Borrower will and will cause each Constituent Party to
preserve and keep in full force and effect its existence (separate and apart
from its Affiliates), rights, franchises and trade names.
 
Section 5.2. Compliance with Legal Requirements.  Borrower will, in all material
respects, promptly and faithfully comply with, conform to and obey all Legal
Requirements, whether the same shall necessitate structural changes in,
improvements to or interfere with the use or enjoyment of the Mortgaged
Property.
 
Section 5.3. Payment of Impositions.  Except for Contested Items, Borrower will
duly pay and discharge, or cause to be paid and discharged, the Impositions not
later than the earlier to occur of (i) the due date thereof; (ii) the day any
fine, penalty, interest or cost may be added thereto or imposed; or (iii) the
day any lien may be filed for the nonpayment thereof (if such day is used to
determine the due date of the respective item), and Borrower shall deliver to
Lender a written receipt evidencing the payment of the respective Imposition.
 
Section 5.4. Repair.  Upon Completion, Borrower will keep the Mortgaged Property
in no less than an industry standard condition for new projects similar in
nature and location to the Improvements and will make all repairs, replacements,
renewals, additions, betterments, improvements and alterations thereof and
thereto, interior and exterior, structural and nonstructural, ordinary and
extraordinary, foreseen and unforeseen, which are necessary or reasonably
appropriate to keep same in such order and condition.
 
 
CONSTRUCTION LOAN AGREEMENT - Page 27
641926; Miami-Dade County – Florida

--------------------------------------------------------------------------------

 
Section 5.5. Insurance.  Borrower shall, at Borrower's expense, maintain in
force and effect on the Mortgaged Property at all times while this Agreement
continues in effect insurance coverage satisfying Lender's then current
requirements and criteria (including, without limitation, Lender's requirements
as to amount, identity of insurer and nature of coverage).  All such insurance
shall (i) be with insurers authorized to do business in the state in which the
Land is situated and who have and maintain a rating of at least A-, V or better
from Best's Insurance Guide; (ii) contain the complete address of the Land (or a
complete legal description); (iii) be for a term of at least one (1) year;
(iv) contain deductibles no greater than Twenty Five Thousand and No/100 Dollars
($25,000.00) or as otherwise required by Lender; and (v) be subject to the
approval of Lender as to insurance companies, amounts, content, forms of
policies, method by which premiums are paid and expiration dates.  Borrower
shall as of the date hereof deliver to Lender evidence that said insurance
policies have been paid current as of the date hereof and certified copies of
such insurance policies and original certificates of insurance signed by an
authorized agent evidencing such insurance satisfactory to Lender.  Borrower
shall renew all such insurance and deliver to Lender certificates evidencing
such renewals at least fifteen (15) days before any such insurance shall
expire.  Without limiting the required endorsements to insurance policies,
Borrower further agrees that all such policies shall provide that proceeds
thereunder shall be payable to Lender, its successors and assigns, pursuant and
subject to a mortgagee clause (without contribution) of standard form attached
to, or otherwise made a part of, the applicable policy and that Lender, its
successors and assigns, shall be named as an additional insured under all
liability insurance policies.  Borrower further agrees that all such insurance
policies:  (i) shall provide for at least fifteen (15) days' prior written
notice to Lender prior to any cancellation or termination thereof and prior to
any modification thereof which affects the interest of Lender; (ii) shall
contain an endorsement or agreement by the insurer that any loss shall be
payable to Lender in accordance with the terms of such policy notwithstanding
any act or negligence of Borrower which might otherwise result in forfeiture of
such insurance; and (iii) shall either name Lender as an additional insured or
waive all rights of subrogation against Lender.  The delivery to Lender of the
insurance policies or the certificates of insurance as provided above shall
constitute an assignment of all proceeds payable under such insurance policies
by Borrower to Lender as further security for the Indebtedness secured
hereby.  In the event of foreclosure of the Lien Instrument, or other transfer
of title to the Mortgaged Property in extinguishment in whole or in part of the
secured Indebtedness, all right, title and interest of Borrower in and to all
proceeds payable under such policies then in force concerning the Mortgaged
Property shall thereupon vest in the purchaser at such foreclosure, or in Lender
or other transferee in the event of such other transfer of title.  Approval of
any insurance by Lender shall not be a representation of the solvency of any
insurer or the sufficiency of any amount of insurance.  In the event Borrower
fails to provide, maintain, keep in force or deliver and furnish to Lender the
policies of insurance required by this Agreement or evidence of their renewal as
required herein, Lender may, but shall not be obligated to, procure such
insurance at Borrower's sole expense and Borrower shall pay all amounts advanced
by Lender, together with interest thereon at the Default Interest Rate from and
after the date advanced by Lender until actually repaid by Borrower, promptly
upon demand by Lender.  Any amounts so advanced by Lender, together with
interest thereon at the Default Interest Rate, shall be secured by this
Agreement, the Lien Instrument and by all of the other Loan Documents securing
all or any part of the Indebtedness.  Lender shall not be responsible for nor
incur any liability for the insolvency of the insurer or other failure of the
insurer to perform, even though Lender has caused the insurance to be placed
with the insurer after failure of Borrower to furnish such insurance.
 
 
CONSTRUCTION LOAN AGREEMENT - Page 28
641926; Miami-Dade County – Florida

--------------------------------------------------------------------------------

 
COLLATERAL PROTECTION INSURANCE NOTICE:  (A) BORROWER IS REQUIRED TO (i) KEEP
THE MORTGAGED PROPERTY INSURED AGAINST DAMAGE IN THE AMOUNT SPECIFIED HEREIN;
(ii) PURCHASE THE INSURANCE FROM AN INSURER THAT IS AUTHORIZED TO DO BUSINESS IN
THE STATE WHERE THE LAND IS LOCATED OR AN ELIGIBLE SURPLUS LINES INSURER OR
OTHERWISE AS PROVIDED HEREIN; AND (iii) NAME LENDER AS THE PERSON TO BE PAID
UNDER THE POLICY IN THE EVENT OF A LOSS AS PROVIDED HEREIN; (B) SUBJECT TO THE
PROVISIONS HEREOF, BORROWER MUST, IF REQUIRED BY LENDER, DELIVER TO LENDER A
COPY OF THE POLICY AND PROOF OF THE PAYMENT OF PREMIUMS; AND (C) SUBJECT TO THE
PROVISIONS HEREOF, IF BORROWER FAILS TO MEET LENDER'S REQUIREMENTS FOR INSURANCE
COVERAGE AS DESCRIBED HEREINABOVE, LENDER MAY OBTAIN COLLATERAL PROTECTION
INSURANCE ON BEHALF OF BORROWER AT BORROWER'S EXPENSE.
 
Section 5.6. Inspection.  Borrower will permit Lender and its agents,
representatives and employees, to inspect the Mortgaged Property at all
reasonable times during normal business hours with prior notice to Borrower,
except if an Event of Default exists, in which case Lender may inspect the
Mortgaged Property at all reasonable times with or without notice to Borrower.
 
Section 5.7. Payment for Labor and Materials.  Except for a Contested Item,
Borrower will promptly pay all bills for labor, materials and specifically
fabricated materials incurred in connection with the Mortgaged Property and
never permit to exist in respect of the Mortgaged Property or any part thereof
any lien or security interest, even though inferior to the liens and security
interests hereof, for any such bill, and in any event never permit to be created
or exist in respect of the Mortgaged Property, or any part thereof, any other or
additional lien or security interest on a parity with, superior or inferior to
any of the liens or security interests hereof, except for the Permitted
Exceptions.
 
Section 5.8. Further Assurances and Corrections.  From time to time, at the
request of Lender, Borrower will (i) promptly correct any defect, error or
omission which may be discovered in the contents of any of the Loan Documents or
in the execution or acknowledgment thereof; (ii) execute, acknowledge, deliver,
record and/or file such further instruments and perform such further acts and
provide such further assurances as may be necessary, desirable or proper, in
Lender's opinion, to carry out more effectively the purposes of the Loan
Documents; (iii) execute, acknowledge, deliver, procure, file and/or record any
document or instrument (including any Financing Statement) deemed advisable by
Lender to protect the liens and the security interests herein granted against
the rights or interests of third persons; provided, however, to the extent
Lender should elect to do so, Borrower hereby irrevocably authorizes Lender at
any time and from time to time to prepare and file of record in any jurisdiction
an "all-assets" Financing Statement, subsequent Financing Statements or
Financing Statement Amendments deemed advisable by Lender to protect the liens
and security interests herein granted against the rights or interests of third
persons without any signature by Borrower or any representative thereof; and
(iv) pay all costs connected with any of the foregoing.
 
Section 5.9. Statement of Unpaid Balance.  At any time and from time to time,
Borrower will furnish promptly, upon the request of Lender, a written statement
or affidavit, in form reasonably satisfactory to Lender, stating the unpaid
balance of the Indebtedness and that there are no offsets or defenses against
full payment of the Indebtedness and the terms hereof, or if there are any such
offsets or defenses, specifying them.
 
 
CONSTRUCTION LOAN AGREEMENT - Page 29
641926; Miami-Dade County – Florida

--------------------------------------------------------------------------------

 
Section 5.10. Disclosures.  If at any time Borrower shall become aware of the
existence or occurrence of any financial or economic conditions or natural
disasters which might constitute a Material Adverse Change, Borrower shall
promptly notify Lender of the existence or occurrence thereof and of Borrower's
opinion as to what effects such may have on the Mortgaged Property or
Borrower.  Borrower shall also give prompt notice to Lender of (i) the serious
illness or death of any principal or key employee of Borrower; (ii) any
litigation or dispute, threatened or pending against or affecting Borrower, the
Mortgaged Property or Guarantor which could constitute a Material Adverse
Change; (iii) any Event of Default; (iv) any default by Borrower or any
acceleration of any indebtedness owed by Borrower under any contract to which
Borrower is a party; (v) any default by Guarantor or any acceleration of any
indebtedness owed by Guarantor under any contract to which such entity is a
party; and (vi) any change in the character of Borrower's business as it existed
on the date hereof.
 
Section 5.11. Delivery of Contracts.  Borrower will deliver to Lender a copy of
each Contract promptly after the execution of same by all parties
thereto.  Within twenty (20) days after a request by Lender, Borrower shall
prepare and deliver to Lender a complete listing of all Contracts, showing date,
term, parties, subject matter, concessions, whether any defaults exist and other
information specified by Lender with respect to each of such Contracts, together
with a copy thereof (if so requested by Lender).
 
Section 5.12. Commencement and Completion.  Borrower will cause the demolition
work on the Improvements to commence by the Demolition Commencement Date and
will cause the construction of the Improvements to commence by the Construction
Commencement Date and to be prosecuted with diligence and continuity and will
complete the same in material compliance with the Plans on or before the
Construction Completion Date, free and clear of liens or claims for liens for
material supplied and for labor services performed in connection with the
construction of the Improvements Without limiting the foregoing, on or before
the Construction Completion Date Borrower shall have fully satisfied the
requirements of Section 3.4 hereof.
 
Section 5.13. No Changes.  Borrower will not amend, alter or change (pursuant to
change order, amendment or otherwise) the Plans unless the same shall either
(i) be a Permitted Change, or (ii) have been approved in advance in writing by
Lender, by all applicable Governmental Authorities and by each surety under
payment or performance bonds covering the Construction Contract or any other
contract for construction of all or a part of the Improvements.  Furthermore,
Borrower shall not increase the number of residential units on the Property
beyond the one-hundred and sixty (160) units currently in existence and shall
not decrease the number of parking spaces currently located on the Land.
 
Section 5.14. Advances.  Advances received by Borrower will be held in a trust
fund for the purpose of paying the cost of construction of the Improvements and
related nonconstruction costs related to the Mortgaged Property as provided for
herein.  Borrower will apply the same promptly to the payment of the costs and
expenses for which each Advance is made and will not use any part thereof for
any other purpose.
 
Section 5.15. Surveys.  Borrower will furnish Lender, in accordance with the
terms and conditions of this Agreement and at Borrower's expense, an ALTA/ACSM
survey prepared by a registered engineer or surveyor reasonably acceptable to
Lender, showing that the locations of the Improvements, and certifying that same
are entirely within the property lines of the Land, do not encroach upon any
easement, setback or building line or restrictions, are placed in accordance
with the Plans, all Legal Requirements and all restrictive covenants affecting
the Land and/or Improvements, and showing no state of facts objectionable to
Lender (a “Survey”).
 
 
CONSTRUCTION LOAN AGREEMENT - Page 30
641926; Miami-Dade County – Florida

--------------------------------------------------------------------------------

 
Section 5.16. Defects and Variances.  Borrower will, upon demand of Lender and
at Borrower's sole expense, correct any structural defect in the Improvements,
or any variance from the Plans which is not either (i) a Permitted Change, or
(ii) approved in writing by Lender.
 
Section 5.17. No Disposition or Subordinate Lien Instruments.
 
(a) Neither Borrower nor any shareholder, member or partner of Borrower shall
cause or allow a Disposition to occur (other than a Permitted Disposition)
without obtaining Lender's prior written consent to the Disposition.
 
(b) Borrower will not create, place or permit to be created or placed or through
any act or failure to act, acquiesce in the placing of, or allow to remain any
Subordinate Lien Instrument regardless of whether such Subordinate Lien
Instrument is expressly subordinate to the liens or security interests of the
Loan Documents with respect to the Mortgaged Property or any part thereof, other
than the Permitted Exceptions and any Contested Item.
 
Section 5.18. Inspecting Person.  Borrower will pay the fees and expenses of,
and cooperate, with the Inspecting Person and will cause the Design
Professional, the Contractor and each contractor and subcontractor and the
employees of each of them to reasonably cooperate with the Inspecting Person
and, upon request, will furnish the Inspecting Person whatever the Inspecting
Person may consider necessary or useful in connection with the performance of
the Inspecting Person's duties.  Without limiting the generality of the
foregoing, Borrower shall furnish or cause to be furnished such items as working
details, plans and specifications and details thereof, samples of materials,
licenses, permits, certificates of public authorities, zoning ordinances,
building codes and copies of the contracts between such Person and Borrower (if
applicable).  Borrower will permit Lender, the Inspecting Person and their
representative to enter the Mortgaged Property for the purposes of inspecting
same.  Borrower acknowledges that the duties of the Inspecting Person run solely
to Lender and that the Inspecting Person shall have no obligations or
responsibilities whatsoever to Borrower, Contractor, the Design Professional or
to any of Borrower's or Contractor's agents, employees, contractors or
subcontractors.
 
Section 5.19. BROKERS.  EXCEPT FOR THOSE CLAIMS THAT ARE CAUSED BY THE WILLFUL
MISCONDUCT OR GROSS NEGLIGENCE OF LENDER, BORROWER WILL INDEMNIFY LENDER FROM
CLAIMS OF BROKERS ARISING BY REASON OF THE EXECUTION HEREOF OR THE CONSUMMATION
OF THE TRANSACTIONS CONTEMPLATED HEREBY.
 
Section 5.20. Notice of Commencement.  Borrower, within ten (10) days after the
Construction Commencement Date, but not before construction of the Improvements
has actually begun, shall file in the appropriate records of the county in which
the Land is situated, a Notice of Commencement (“Notice of Commencement”) in the
form of Exhibit E attached hereto and incorporated herein by reference, duly
executed by Borrower.  The date the Notice of Commencement is recorded shall not
be the date of or prior to the date on which the Lien Instrument was recorded.
 
 
CONSTRUCTION LOAN AGREEMENT - Page 31
641926; Miami-Dade County – Florida

--------------------------------------------------------------------------------

 
Section 5.21. Notice of Termination.  Borrower, within ten (10) days of
construction of the Improvements has been completed, shall file in the
appropriate records in the county in which the Land is situated a Notice of
Termination (“Notice of Termination”) in the form of Exhibit F attached hereto
and incorporated herein by reference.
 
Section 5.22. Payment of Expenses.  Borrower will promptly reimburse Lender for
all reasonable expenses actually incurred by Lender with respect to the Loan and
any other rights or obligations described in the Loan Documents, including
reasonable attorneys' fees incurred in connection with the (i) preparation,
execution, delivery, administration and performance of the Loan Documents,
(ii) response to and/or evaluation of requests by Borrower including, without
limitation, requests for consents of Lender pursuant to the terms of this
Agreement, (iii) other servicing costs or expenses relative to the Loan, the
Loan Documents or the Mortgaged Property, which such costs shall not exceed
$5,000 per calendar year, and (iv) occurrence of any Default or Event of
Default, any remedial measures with respect thereto or strategic considerations
to same.  Borrower shall pay or reimburse to Lender all reasonable costs and
expenses relating to the Mortgaged Property and for which an Advance is made,
including title insurance and examination charges, survey costs, insurance
premiums, filing and recording fees and other expenses payable to third parties
incurred by Lender in connection with the consummation of the transactions
contemplated by this Agreement.
 
Section 5.23. Notices Received.  Borrower will promptly deliver to Lender a true
and correct copy of all material notices received by Borrower from any Person
with respect to Borrower, Guarantor, the Mortgaged Property or any or all of
them, which in any way relates to or affects the Loan or the Mortgaged Property.
 
Section 5.24. Leases and Leasing.
 
(a) Borrower shall not enter into any Lease which is not an Approved Tenant
Lease absent obtaining the prior written consent of Lender.  Borrower shall not
execute any Lease for all or a substantial portion of the Mortgaged Property.
 
(b) In the event that Borrower elects to utilize a form of Lease that is
different from the then Approved Tenant Lease Form, Borrower will obtain the
prior written consent of Lender as to such new form of Lease to be utilized in
leasing the Mortgaged Property, or any part thereof, prior to entering into any
new Lease of all or any part of the Mortgaged Property, which such new form,
once approved, shall thereafter be deemed the Approved Tenant Lease Form.
 
(c) Borrower shall at all times promptly and faithfully perform, or cause to be
performed, all of the material covenants, conditions and agreements contained in
all Leases with respect to the Mortgaged Property, now or hereafter existing, on
the part of the landlord, lessor or licensor thereunder to be kept and
performed.  Borrower shall not do or suffer to be done any act that might result
in a default by the landlord, lessor or licensor under any such Lease and shall
not further assign any such Lease or any such rents.  Borrower shall not assign
its interest in the Leases or any rights thereunder except to Lender pursuant to
the Loan Documents.
 
(d) Borrower shall interact with tenants under Leases in a professional manner
consistent with management practices for properties similar to the Improvements
in the area in which the Improvements are located including in its decisions
with respect to the enforcement of Borrower's obligations under the Leases, the
modification, termination or acceptance of a surrender under any of the Leases
as well as any waiver or release of any party from the performance or observance
of any obligation or condition under the Leases.  Except consistent with
reasonable management practices for properties similar to the Improvements in
the area in which the Improvements are located and as may be undertaken
consistent with the ordinary course of business, Borrower shall not permit the
prepayment of any rents under any of the Leases for more than one (1) month
prior to the due date thereof.
 
 
CONSTRUCTION LOAN AGREEMENT - Page 32
641926; Miami-Dade County – Florida

--------------------------------------------------------------------------------

 
Section 5.25. Statements and Reports.  Borrower agrees to maintain full and
accurate books of account and other records reflecting the results of the
operations of the Mortgaged Property and shall deliver to Lender, during the
term of the Loan and until the Loan has been fully paid and satisfied, the
following statements and reports:
 
(a) quarterly, unaudited financial statements, balance sheets and income
statements of Borrower within forty-five (45) days after the end of each quarter
(and accurate as of the last day of each such quarter) which shall include for
each such period a balance sheet and income statement, together with a schedule
of contingent liabilities and a statement of projected cash flows, which
financial statements and related materials shall be prepared in accordance with
Acceptable Accounting Standards and certified to by the chief financial officer
of such entity;
 
(b) semi-annual, unaudited financial statements, balance sheets and income
statements of Guarantor within forty-five (45) days after the end of each June
and December (and accurate as of the last day of each such period) which shall
include for each such period a balance sheet and income statement, together with
a schedule of contingent liabilities and a statement of projected cash flows,
which financial statements and related materials shall be prepared in accordance
with Acceptable Accounting Standards and certified to by the chief financial
officer of such entity (or, in the case of an individual Guarantor, that
Guarantor);
 
(c) copies of all state (if applicable) and federal tax returns prepared with
respect to Borrower and Guarantor (as well as any extension requests with
respect thereto) within forty-five (45) days of such returns being filed with
the Internal Revenue Service or applicable state authority;
 
(d) upon the commencement of the first rental payments by any tenant under any
Lease at the Mortgaged Property and thereafter, monthly operating statements,
balance sheet, income statement and rent roll with respect to the Mortgaged
Property, within thirty (30) days after the end of each calendar month, prepared
in such form and detail as Lender may reasonably require and in accordance with
Acceptable Accounting Standards and certified by an appropriate officer of
Borrower and including a reconciliation statement as described relative to the
Cash Flow Reserve on Exhibit B hereof;
 
(e) a Compliance Certificate effective as of each month's end and delivered to
Lender no later than thirty (30) days after such calendar month's end; and
 
(f) such other reports and statements from Borrower and Guarantor as Lender may
reasonably require from time to time.
 
Section 5.26. ERISA.  Borrower shall not engage in any transaction which would
cause any obligation, or action taken or to be taken hereunder (or the exercise
by Lender of any of its rights under the Note, this Agreement or any of the
other Loan Documents) to be a non-exempt (under a statutory or administrative
class exemption) prohibited transaction under ERISA.  Borrower further covenants
and agrees to deliver to Lender such certifications or other evidence from time
to time throughout the term of the Loan, as requested by Lender in its sole
discretion, that:  (a) Borrower is not an "employee benefit plan" as defined in
Section 3(3) of ERISA, which is subject to Title I of ERISA, or a "governmental
plan" within the meaning of Section 3(3) of ERISA; (b) Borrower is not subject
to state statutes regulating investments and fiduciary obligations with respect
to governmental plans; and (c) one or more of the following circumstances is
true:  (1) Equity interests in Borrower are publicly offered securities within
the meaning of 29 C.F.R. Section 2510.3-101(b)(2); (2) Less than twenty-five
percent (25%) of each outstanding class of equity interests in Borrower are held
by "benefit plan investors" within the meaning of 29 C.F.R.
Section 2510.3-101(f)(2); or (3) Borrower qualifies as an "operating company" or
a "real estate operating company" within the meaning of 29 C.F.R.
Section 2510.3-101(c) or (e), or as an investment company registered under the
Investment Company Act of 1940.
 
 
CONSTRUCTION LOAN AGREEMENT - Page 33
641926; Miami-Dade County – Florida

--------------------------------------------------------------------------------

 
Section 5.27. Indebtedness, Operations and Fundamental Changes of
Borrower.  Borrower:  (a) will not own any asset other than (i) the Mortgaged
Property, and (ii) incidental personal property necessary for the operation of
the Mortgaged Property; (b) will not engage in any business other than the
ownership, management and operation of the Mortgaged Property; (c) will not
enter into any contract or agreement with any member, manager, general partner,
principal or Affiliate of Borrower or any Affiliate thereof, except upon terms
and conditions that are intrinsically fair and substantially similar to those
that would be available on an arm's length basis with third parties other than
an Affiliate; (d) will not incur any debt, secured or unsecured, direct or
contingent (including guaranteeing any obligation), other than (i) the
Indebtedness, and (ii) trade payables or accrued expenses incurred in the
ordinary course of business of operating the Mortgaged Property; no debt
whatsoever may be secured (senior, subordinate or pari passu) by the Mortgaged
Property except the Indebtedness; (e) will not make any loans or advances to any
third party (including any member, manager, general partner, principal or
Affiliate of Borrower or Guarantor); (f) will be solvent and pay its debts from
its assets as the same shall become due; (g) will do all things necessary to
preserve its existence and organizational formalities, and will not, nor will
any general partner, member, manager or any other party, amend, modify or
otherwise change its organizational documents in a manner which adversely
affects Borrower or any such general partner's, member's or manager's existence
as a single-purpose, single-asset "bankruptcy remote" entity; (h) will conduct
and operate its business as presently conducted and operated; (i) will maintain
books and records and bank accounts separate from those of its Affiliates,
including its general partners, principals and members; (j) will be, and at all
times will hold itself out to the public as, a legal entity separate and
distinct from any other entity (including any general partner, principal, member
or Affiliate thereof); (k) will file its own tax returns; (l) will maintain
adequate capital for the normal obligations reasonably foreseeable in a business
of its size and character and in light of its contemplated business operations;
(m) will not, nor will any member, manager, shareholder, partner, principal or
Affiliate, seek the dissolution or winding up, in whole or in part, of Borrower;
(n) will not enter into any transaction of merger or consolidation, or acquire
by purchase or otherwise all or substantially all of the business or assets of,
or any stock or beneficial ownership of, any entity; (o) will not commingle the
funds and other assets of Borrower with those of any member, manager, general
partner, principal or Affiliate or any other Person; (p) will maintain its
assets in such a manner that it is not costly or difficult to segregate,
ascertain or identify its individual assets from those of any Affiliate or any
other Person; (q) will, and any general partner, member or manager of Borrower
will, continue to observe all legal and customary formalities regarding their
respective formation; (r) will not hold itself out to be responsible for the
debts and obligations of any other Person; and (s) upon the commencement of a
voluntary or involuntary bankruptcy proceeding by or against Borrower, Borrower
shall not seek a supplemental stay or otherwise pursuant to
11 U.S.C. Section 105 or any other Debtor Relief Law of any jurisdiction
whatsoever, now or hereafter in effect, which may be or become applicable, to
stay, interdict, condition, reduce or inhibit the ability of Lender to enforce
any rights of Lender against any guarantor or indemnitor of the Indebtedness or
the Obligations or any other party liable with respect thereto by virtue of any
indemnity, guaranty or otherwise.
 
 
CONSTRUCTION LOAN AGREEMENT - Page 34
641926; Miami-Dade County – Florida

--------------------------------------------------------------------------------

 
Section 5.28. Prescribed Laws.  Lender hereby notifies Borrower and Guarantor
that, pursuant to the requirements of various Prescribed Laws, Lender may be
required to obtain, verify and record information that identifies Borrower,
Guarantor, certain Constituent Parties and Affiliates of any of the foregoing
and which information may include the name and address of such parties and other
information that will allow Lender to identify such parties in accordance with
Prescribed Laws.  Without the prior written consent of Lender, none of Borrower,
Guarantor or any Constituent Party will:  (i) be or become subject at any time
to any law, regulation or list of any government agency (including, without
limitation, the U.S. Office of Foreign Assets Control list of Specially
Designated Nationals and Blocked Persons) that prohibits or limits Lender from
making any advance or extension of credit to Borrower, Guarantor or any
Constituent Party or from otherwise conducting business with Borrower, Guarantor
or any Constituent Party, or (ii) fail to provide documentary or other evidence
of Borrower's, Guarantor's or any Constituent Party's identity as may be
requested by Lender at any time so as to enable Lender to verify Borrower's,
Guarantor's or any Constituent Party's identity or comply with any applicable
law or regulation, including, without limitation, the Prescribed Laws.
 
Section 5.29. Advertising by Lender.  Borrower agrees that during the term of
the Loan, at Lender's request, Borrower shall erect and thereafter maintain on
the Mortgaged Property during the construction of the Improvements one or more
advertising signs of a size and nature specified by Lender and indicating that
the financing for the Mortgaged Property has been furnished to Borrower by
Lender.  At Lender's request, any such signage shall include Lender's logo,
trade name or other reasonable information as Lender may specify.
 
Section 5.30. Separate Tax Parcel.  If the Land is not, as of the date hereof,
taxed separately without regard to any other real estate for ad valorem tax
purposes, then Borrower will cause the Land to be taxed separately without
regard to any other real estate for ad valorem tax purposes effective for the
current tax year and thereafter.
 
Section 5.31. Required Accounts.
 
(a) Effective as of the date hereof, Borrower has established an account (the
"Construction Account") with Lender which Construction Account shall be
Borrower's sole account with respect to the Mortgaged Property for all
construction matters and, during the pendency of construction through and until
Completion (the "Construction Period"), all vendor, construction or other
payments of obligations of Borrower or relative to the Mortgaged Property
(collectively, "Construction Expenses") shall be paid by  Borrower directly from
the Construction Account.  In furtherance of the foregoing, Borrower shall, from
and after the date hereof and during the Construction Period, fund all equity
contributions (including the amounts referenced in Section 2.6 hereof) into the
Construction Account such that such monies are available for subsequent
disbursement for Construction Expenses during the Construction Period.
 
(b) Effective as of the date hereof, Borrower has established an account (the
"Operating Account") with Lender, which Operating Account shall be Borrower's
sole operational account with respect to the revenue and expenses from the
Mortgaged Property.  All Rents and other revenue from the Mortgaged Property
shall be deposited into the Operating Account and the Operating Account shall be
used to pay all vendor and other payments or obligations of Borrower or relative
to the Mortgaged Property occurring from and after Completion or otherwise not
relative to the construction phase of the Improvements.  The Operating Account
shall be maintained with Lender until the Loan is paid in full.
 
 
CONSTRUCTION LOAN AGREEMENT - Page 35
641926; Miami-Dade County – Florida

--------------------------------------------------------------------------------

 
(c) As indicated in Section 3.1(e) above, absent an election by Lender to do
otherwise pursuant to the provisions of this Agreement, Lender shall cause all
Advances to be funded into either the Construction Account or the Operating
Account (i.e., generally Advances funded during the Construction Period or for
Construction Expenses shall be funded into the Construction Account while any
Advances, if any, funded relative to operational items after Completion shall be
funded into the Operating Account).
 
Section 5.32. Management Agreement.
 
(a) The management of the Mortgaged Property shall be by either:  (i) Borrower
or an Affiliate of Borrower approved by Lender, or (ii) a professional property
management company with substantial experience in managing properties similar to
the Improvements in the geographical region where the Improvements are located
and which is approved by Lender (as applicable, the "Property Manager").  All
such management shall be undertaken pursuant to a written agreement (the
"Property Management Agreement") between Borrower and Property Manager and
approved by Lender.  Borrower further covenants and agrees that Borrower shall
require the Property Manager to maintain at all times during the term of this
Agreement workers' compensation insurance as required by any Governmental
Authority or any Legal Requirements.
 
(b) Absent obtaining the prior written consent of Lender, Borrower shall not
remove or replace the Property Manager or terminate, modify or amend the
Property Management Agreement.  Lender shall have the right to terminate, or
direct Borrower to terminate, such Property Management Agreement in any of the
following circumstances:  (i) the occurrence of any default under the Property
Management Agreement and the expiration of any applicable notice, cure or grace
period then in effect with respect thereto, (ii) the occurrence of any Event of
Default, (iii) a change in 50% or more of the ownership of Property Manager or a
change otherwise in the effective control over the Property Manager, (iv) any
"for cause" reason for termination of the Property Manager including, without
limitation, gross negligence, willful misconduct or fraud, or (v) the Property
Manager becoming insolvent or a debtor in any bankruptcy or insolvency
proceeding.  In any circumstance where the Property Management Agreement is
terminated, Lender shall be entitled to approve any new replacement Property
Management Agreement and Property Manager and, if Borrower fails to promptly act
with respect thereto or if an Event of Default has occurred and is then
continuing, Lender shall be entitled to retain, or to direct Borrower to retain,
a new Property Manager pursuant to the Property Management Agreement reasonably
designated by Lender.
 
(c) Any Property Management Agreement shall be solely with respect to the
Mortgaged Property.  Borrower shall cause Property Manager to follow a procedure
such that all Rents generated by or derived from the Mortgaged Property shall
first be utilized solely for current expenses directly attributable to the
ownership and operation of the Mortgaged Property including, without limitation,
current expenses relating to Borrower's liabilities and obligations with respect
to this Agreement and the other Loan Documents and none of the Rents generated
by or derived from the Mortgaged Property shall be diverted by Borrower (or
Property Manager) and utilized for any other purpose; provided, however, absent
the then existence of an Event of Default or to the extent prohibited pursuant
to the Loan Documents otherwise, this provision shall not prohibit the
distribution of any residual net operating income from the Mortgaged Property to
the owners of Borrower after all current expenses and obligations to Lender and
all current Mortgaged Property expenses and appropriate reserves have been
satisfied and funded.
 
 
CONSTRUCTION LOAN AGREEMENT - Page 36
641926; Miami-Dade County – Florida

--------------------------------------------------------------------------------

 
(d) Any Property Manager shall be required to execute an Assignment and
Subordination of Management Agreement in form and content approved by
Lender.  To the extent a new Property Manager should be retained, such new
Property Manager shall be required, as a condition to its being retained, to
execute a substitute Assignment and Subordination of Management Agreement with
respect to the new Property Management Agreement also in a form fully acceptable
to Lender.
 
Section 5.33. Approved Operating Budget.  Borrower shall submit to Lender for
Lender's written approval a proposed annual budget for the operation of the
Mortgaged Property not later than sixty (60) days prior to Completion (for the
remainder of the calendar year in which Completion occurs) and thereafter no
later than sixty (60) days prior to the commencement of each calendar year, in
form satisfactory to Lender, setting forth in reasonable detail Borrower’s
budgeted monthly operating income and monthly operating capital and other
expenses for the Mortgaged Property.  Each proposed annual budget shall contain,
among other things, limitations on management fees, third party service fees,
and other expenses as the Borrower may reasonably propose.  Lender shall have
the right to approve such proposed annual budget which approval may be granted
or withheld in Lender's sole discretion, and in the event that Lender objects to
the proposed annual budget submitted by Borrower, Lender shall advise Borrower
of such objections and Borrower shall within ten (10) days after receipt of
notice of any such objections revise such proposed annual budget and resubmit
the same to Lender.  The foregoing process shall be repeated as often as
necessary until such time as a proposed annual budget has been fully approved by
Lender, at which time such proposed annual budget shall be deemed to be the
"Approved Operating Budget".  If, at any time, Borrower fails to provide a
proposed annual budget or Borrower and Lender do not reach agreement on an
Approved Operating Budget, Lender shall be entitled to designate a budget to
serve as the Approved Operating Budget until such time as agreement can be
reached.
 
ARTICLE VI

 
ASSIGNMENTS, CASUALTY, CONDEMNATION AND RESERVES
 
Section 6.1. Assignment of Plans.  As additional security for the Loan, Borrower
hereby transfers and assigns to Lender all of Borrower's right, title and
interest in and to the Plans and hereby represents and warrants to and agrees
with Lender as follows:
 
(a) Each schedule of the Plans delivered or to be delivered to Lender is and
shall be a complete and accurate description of the Plans.
 
(b) The Plans are and shall be complete and adequate for the construction of the
Improvements and there have been no modifications thereof except as described in
such schedule.  Except as a part of a Permitted Change, the Plans shall not be
modified without the prior written consent of Lender.
 
(c) Lender may use the Plans for any purpose relating to the Improvements,
including inspections of the construction and completion of the Improvements.
 
(d) Lender's acceptance of this assignment shall not constitute approval of the
Plans by Lender.  Lender has no liability or obligation in connection with the
Plans and no responsibility for the adequacy thereof or for the construction of
the Improvements contemplated by the Plans.  Lender has no duty to inspect the
Improvements, and if Lender should inspect the Improvements, Lender shall have
no liability or obligation to Borrower or any other party arising out of such
inspection.  No such inspection nor any failure by Lender to make objections
after any such inspection shall constitute a representation by Lender that the
Improvements are in accordance with the Plans or any other requirement or
constitute a waiver of Lender's right thereafter to insist that the Improvements
be constructed in accordance with the Plans or any other requirement.
 
 
CONSTRUCTION LOAN AGREEMENT - Page 37
641926; Miami-Dade County – Florida

--------------------------------------------------------------------------------

 
(e) This assignment shall inure to the benefit of Lender and its successors and
assigns, any purchaser upon foreclosure of the Lien Instrument, any receiver in
possession of the Mortgaged Property and any corporation affiliated with Lender
which assumes Lender's rights and obligations under this Agreement.
 
Section 6.2. Assignment of Contracts.  As additional security for the Loan,
Borrower hereby transfers and assigns to Lender all of Borrower's rights and
interest, but not its obligations, in, under and to each Contract (including,
without limitation, the Construction Contract and any agreement with a Design
Professional) upon the following terms and conditions:
 
(a) Borrower represents and warrants that the copy of each Contract Borrower has
furnished or will furnish to Lender is or will be (as applicable) a true and
complete copy thereof, including all amendments thereto, if any, and that
Borrower's interest therein is not subject to any claim, setoff or encumbrance.
 
(b) Neither this assignment nor any action by Lender shall constitute an
assumption by Lender of any obligations under any Contract, and Borrower shall
continue to be liable for all obligations of Borrower thereunder, Borrower
hereby agreeing to perform all of its obligations under each Contract. EXCEPT
FOR THOSE LOSSES, COSTS, LIABILITIES OR EXPENSES THAT ARE CAUSED BY THE WILLFUL
MISCONDUCT OR GROSS NEGLIGENCE OF LENDER, BORROWER AGREES TO INDEMNIFY AND HOLD
LENDER HARMLESS AGAINST AND FROM ANY LOSS, COST, LIABILITY OR EXPENSE (INCLUDING
REASONABLE ATTORNEYS' FEES) RESULTING FROM ANY FAILURE OF BORROWER TO SO
PERFORM.
 
(c) Lender shall have the right at any time (but shall have no obligation) to
take in its name or in the name of Borrower such action as Lender may at any
time determine to be necessary or advisable to cure any default under any
Contract or to protect the rights of Borrower or Lender thereunder.  EXCEPT FOR
THOSE ACTIONS THAT ARE CAUSED BY THE WILLFUL MISCONDUCT OR GROSS NEGLIGENCE OF
LENDER, LENDER SHALL INCUR NO LIABILITY IF ANY ACTION SO TAKEN BY IT OR IN ITS
BEHALF SHALL PROVE TO BE INADEQUATE OR INVALID, AND BORROWER AGREES TO INDEMNIFY
AND HOLD LENDER HARMLESS AGAINST AND FROM ANY LOSS, COST, LIABILITY OR EXPENSE
(INCLUDING REASONABLE ATTORNEYS' FEES) INCURRED IN CONNECTION WITH ANY SUCH
ACTION.
 
(d) Borrower hereby irrevocably constitutes and appoints Lender as Borrower's
attorney-in-fact, in Borrower's or Lender's name, to enforce all rights of
Borrower under each Contract after the occurrence, and during the pendency, of
any Event of Default.  Such appointment is coupled with an interest and is
therefore irrevocable.
 
(e) In the absence of a continuing Event of Default, Borrower shall have the
right to exercise its rights as owner under each Contract, provided that
Borrower shall not cancel or materially amend any Contract or do or suffer to be
done any act which would impair the security constituted by this assignment
without the prior written consent of Lender.
 
 
CONSTRUCTION LOAN AGREEMENT - Page 38
641926; Miami-Dade County – Florida

--------------------------------------------------------------------------------

 
(f) This assignment shall inure to the benefit of Lender and its successors and
assigns, any purchaser upon foreclosure of the Lien Instrument, any receiver in
possession of the Mortgaged Property and any corporation affiliated with Lender
which assumes Lender's rights and obligations under this Agreement.
 
Section 6.3. Assignment of Proceeds.  As additional security for the Loan,
Borrower hereby further transfers and assigns to Lender and acknowledges that
Lender shall be entitled to receive (i) any and all sums which may be awarded
and become payable to Borrower for condemnation of all or any part of the
Mortgaged Property, or (ii) the proceeds of any and all insurance upon the
Mortgaged Property (other than the proceeds of general public liability
insurance).
 
(a) Borrower shall, upon request of Lender, make, execute, acknowledge and
deliver any and all additional assignments and documents as may be necessary
from time to time to enable Lender to collect and receive any such insurance or
condemnation proceeds.
 
(b) Lender shall not be, under any circumstances, liable or responsible for
failure to collect, or exercise diligence in the collection of, any of such
sums.
 
(c) Any sums so received by Lender pursuant to this Section 6.3 may, in Lender's
sole discretion, be provided back to Borrower for restoration of the Mortgaged
Property, in the amounts, manner, method and pursuant to such requirements in
documents as Lender may require, or, except as otherwise provided in
Sections 6.4 and 6.5 hereof, shall be applied to the liquidation of the
Indebtedness in accordance with the provisions of Section 2.4 hereof.
 
Section 6.4. Limited Right to Use Casualty Insurance Proceeds.  Borrower will
give Lender prompt notice of any damage to or destruction of the Mortgaged
Property, and:
 
(a) In case of loss covered by policies of insurance, Lender (or, after
foreclosure, the purchaser at the foreclosure sale) is hereby authorized, at
Lender's option, either (i) to settle and adjust any claim under such policies
without the consent of Borrower, or (ii) allow Borrower to agree with the
insurance company or companies on the amount to be paid upon the loss; provided
that Borrower may adjust losses aggregating not in excess of One
Hundred  Thousand and No/100 Dollars ($100,000.00) if such adjustment is carried
out in a competent and timely manner, and provided that in any case Lender shall
and is hereby authorized to collect and receive any such insurance proceeds; and
the expenses incurred by Lender in the adjustment and collection of insurance
proceeds shall be so much additional Indebtedness hereby secured and shall be
reimbursed to Lender upon demand.
 
(b) In the event of any insured damage to or destruction of the Mortgaged
Property or any part thereof (herein called an "Insured Casualty") which is a
Restoration Casualty, then the proceeds of insurance shall be applied to the
cost of restoring, repairing, replacing or rebuilding the Mortgaged Property or
part thereof subject to such Restoration Casualty, as provided for below; and
Borrower hereby covenants and agrees to commence and diligently prosecute such
restoring, repairing, replacing or rebuilding; provided always, that Borrower
shall pay all costs (and if required by Lender, Borrower shall deposit the total
thereof with Lender in advance) of such restoring, repairing, replacing or
rebuilding in excess of the net proceeds of insurance made available pursuant to
the terms hereof.
 
(c) Except as provided above, the proceeds of insurance resulting from any
Insured Casualty shall be applied to the payment of the Indebtedness hereby
secured.
 
 
CONSTRUCTION LOAN AGREEMENT - Page 39
641926; Miami-Dade County – Florida

--------------------------------------------------------------------------------

 
(d) In the event that proceeds of insurance, if any, shall be made available to
Borrower for the restoring, repairing, replacing or rebuilding of the Mortgaged
Property, Borrower hereby covenants to restore, repair, replace or rebuild the
same to be of at least equal value and of substantially the same character as
prior to such damage or destruction, all to be effected in accordance with
applicable law and plans and specifications approved in advance by Lender.
 
In the event Borrower is entitled to reimbursement out of insurance proceeds
held by Lender, and provided no Event of Default has occurred and is continuing,
such proceeds shall be disbursed from time to time upon Lender being furnished
with (i) evidence satisfactory to it of the estimated cost of completion of the
restoration, repair, replacement and rebuilding; (ii) funds, or, at Lender's
option, assurances satisfactory to Lender that such funds are available,
sufficient in addition to the proceeds of insurance to complete the proposed
restoration, repair, replacement and rebuilding; and (iii) such architect's
certificates, waivers of lien, contractor's sworn statements, title insurance
endorsements, bonds, plats of survey and such other evidences of cost, payment
and performance as Lender may reasonably require and approve; and Lender may, in
any event, require that all plans and specifications for such restoration,
repair, replacement and rebuilding be submitted to and approved by Lender prior
to commencement of work.  No payment made prior to the final completion of the
restoration, repair, replacement and rebuilding shall exceed the value or cost
of the work performed from time to time (less retainage required pursuant to
Section 3.1(f) hereof); funds other than proceeds of insurance shall be
disbursed prior to disbursement of such proceeds; and at all times, the
undisbursed balance of such proceeds remaining in the hands of Lender, together
with funds deposited for that purpose or irrevocably committed to the
satisfaction of Lender by or on behalf of Borrower for that purpose, shall be at
least sufficient in the reasonable judgment of Lender to pay for the cost of
completion of the restoration, repair, replacement or rebuilding, free and clear
of all liens or claims for lien.  Any surplus which may remain out of insurance
proceeds held by Lender after payment of such costs of restoration, repair,
replacement or rebuilding shall be paid to any party entitled thereto.
 
Section 6.5. Limited Right to Use Condemnation Proceeds.  Borrower will give
Lender prompt notice of any instituted or threatened condemnation proceeding
affecting a part of the Mortgaged Property and if there shall occur any
condemnation of a part of the Mortgaged Property, and if (i) in the judgment of
Lender the Mortgaged Property can be restored, within a reasonable time and in
any event prior to six (6) months prior to the Maturity Date, to an economic
unit not less valuable than the same was prior to such condemnation and
adequately securing the Indebtedness, and (ii) Lender receives assurances
satisfactory to Lender that tenancies or other sources of revenue from the
Mortgaged Property will continue in full force and effect after restoration
subject only to rent abatement during the period when any leased premises are
untenantable, then, if and so long as there is no continuing Event of Default
hereunder, Lender will make available to Borrower, for such restoration,
proceeds of condemnation, if any, collected by Lender because of the act or
occurrence and not restricted by any adverse claim thereto.
 
Section 6.6. Reserve for Impositions and Insurance Premiums.
 
(a) Upon the earliest to occur of (i) the Amortization Commencement Date,
(ii) the depletion of the Tax and Insurance Allocation, or (iii) the occurrence
of an Event of Default, Borrower shall create a Reserve (the "Impositions
Reserve") for the payment of all insurance premiums and Impositions against or
affecting the Mortgaged Property.
 
 
CONSTRUCTION LOAN AGREEMENT - Page 40
641926; Miami-Dade County – Florida

--------------------------------------------------------------------------------

 
(i) The Impositions Reserve shall be funded by an initial deposit designated by
Lender and paid by Borrower upon the establishment of the Impositions Reserve
and by additional monthly deposits to be made by Borrower thereafter on the
first (1st) day of each succeeding calendar month for the remaining term of the
Loan.  The initial deposit designated by Lender shall take into account the due
date (or, as applicable, earliest payment date without penalty) applicable for
both Impositions and insurance premiums as well as the remaining additional
monthly deposit dates between such initial deposit and the date such payments
are so due.  The subsequent monthly deposits into the Impositions Reserve shall
be determined by Lender taking into account (w) Lender's determination of the
projected premiums that will next become due and payable on the insurance
policies covering Borrower, the Mortgaged Property or any part thereof or such
other insurance policies required hereby or by the Loan Documents, (x) Lender's
determination of the projected Impositions next due on the Mortgaged Property or
any part thereof, (y) any then current balance in the Impositions Reserve or
sums otherwise previously paid by Borrower against the foregoing obligations,
and (z) the number of months to elapse before, in each case, such premiums or
Impositions shall become due.  Lender shall be entitled to designate the
deposited amounts such that adequate monies will be available for such purpose
in the Impositions Reserve at least one (1) month prior to the date when each
such premium or Imposition will become due (or when premiums or penalties shall
thereafter be assessed).
 
(ii) Any excess reserve shall, at the discretion of Lender, be credited by
Lender on subsequent reserve payments or subsequent payments to be made on the
Note by the maker thereof, and any deficiency shall be paid by Borrower to
Lender on or before the date when Lender demands such payment to be made, but in
no event after the date when such premiums and Impositions shall become
delinquent.  In the event there exists a deficiency in such fund or reserve at
any time when Impositions or insurance premiums are due and payable, Lender may,
but shall not be obligated to, advance the amount of such deficiency on behalf
of Borrower and such amounts so advanced shall become a part of the
Indebtedness, shall be immediately due and payable and shall bear interest at
the Default Interest Rate from the date of such advance through and including
the date of repayment.  The interest of Borrower in all sums deposited with
Lender under the provisions hereof or otherwise shall automatically transfer to
the new holder of legal title to the Mortgaged Property upon the transfer of
legal title to the Mortgaged Property, without implying Lender's consent to such
transfer of legal title.
 
(b) Borrower shall be responsible for ensuring the receipt by Lender, at least
thirty (30) days prior to the respective due date for payment thereof, of all
bills, invoices and statements for all Impositions and insurance premiums to be
paid from the Impositions Reserve, and Borrower may request that Lender directly
pay such amounts due as indicated on such statements.  So long as (i) no Event
of Default has occurred and is continuing and no circumstance exists, which with
the giving of notice, or passage of time, or both, would constitute an Event of
Default, and (ii) Lender is otherwise obliged under the Loan Documents to
advance such amounts due for the outstanding amounts indicated on such
statements, Lender shall not unreasonably refuse to directly pay the
Governmental Authority or other party entitled thereto to the extent funds are
available for such purpose in the Impositions Reserve.  In making any payment
from the Impositions Reserve, Lender shall be entitled to rely on any bill,
statement or estimate procured from the appropriate public office or insurance
company or agent without any inquiry into the accuracy of such bill, statement
or estimate and without any inquiry into the accuracy, validity, enforceability
or contestability of any tax, assessment, valuation, sale, forfeiture, tax lien
or title or claim thereof.
 
 
CONSTRUCTION LOAN AGREEMENT - Page 41
641926; Miami-Dade County – Florida

--------------------------------------------------------------------------------

 
Section 6.7. Security Interest in Reserves.
 
(a) As additional security for the payment and performance by Borrower of all
duties, responsibilities and obligations under the Note and the other Loan
Documents, Borrower hereby unconditionally and irrevocably assigns, conveys,
pledges, mortgages, transfers, delivers, deposits, sets over and confirms unto
Lender, and hereby grants to Lender a security interest in the Reserves,
including (i) the accounts into which the Reserves have been deposited; (ii) all
insurance on said accounts; (iii) all accounts, contract rights and general
intangibles or other rights and interests pertaining thereto; (iv) all sums now
or hereafter therein or represented thereby; (v) all replacements, substitutions
or proceeds thereof; (vi) all instruments and documents now or hereafter
evidencing the Reserves or such accounts; (vii) all powers, options, rights,
privileges and immunities pertaining to the Reserves (including the right to
make withdrawals therefrom); and (viii) all proceeds of the foregoing.  Borrower
hereby authorizes and consents to the account into which the Reserves have been
deposited being held in Lender's name or the name of any entity servicing the
Note for Lender and hereby acknowledges and agrees that Lender, or at Lender's
election, such servicing entity, shall have exclusive control over said
account.  BORROWER HEREBY INDEMNIFIES AND HOLDS LENDER HARMLESS WITH RESPECT TO
ALL RISK OF LOSS REGARDING AMOUNTS ON DEPOSIT IN THE RESERVES, EXCEPT TO THE
EXTENT THAT ANY SUCH LOSS IS CAUSED BY THE GROSS NEGLIGENCE OR INTENTIONAL
MISCONDUCT OF LENDER OR ITS OFFICERS, DIRECTORS, EMPLOYEES OR AGENTS.  Borrower
hereby knowingly, voluntarily and intentionally stipulates, acknowledges and
agrees that the advancement of the funds from the Reserves as set forth herein
is at Borrower's direction and is not the exercise by Lender of any right of
set-off or other remedy upon a Default or an Event of Default.  Upon an Event of
Default, Lender may, without notice or demand on Borrower, at its
option:  (1) withdraw any or all of the funds (including interest) then
remaining in the Reserves and apply the same, after deducting all costs and
expenses of safekeeping, collection and delivery (including attorneys' fees,
costs and expenses) to the Indebtedness or Obligations under the other Loan
Documents in such manner as Lender shall deem appropriate in its sole
discretion, and the excess, if any, shall be paid to Borrower, (2) exercise any
and all rights and remedies of a secured party under the Code, or (3) exercise
any other remedies available at law or in equity.  No such use or application of
the funds contained in the Reserves shall be deemed to cure any Default or Event
of Default hereunder or under the other Loan Documents.
 
(b) The Reserves are solely for the protection of Lender and entail no
responsibility on Lender's part beyond the payment of the respective costs and
expenses in accordance with the terms thereof and beyond the allowing of due
credit for the sums actually received.  Upon assignment of this Loan Agreement
by Lender, any funds in the Reserves shall be turned over to the assignee and
any responsibility of Lender, as assignor, with respect thereto shall
terminate.  The Reserves shall not, unless otherwise explicitly required by
applicable law, be or be deemed to be escrow or trust funds, but, at Lender's
option and in Lender's sole discretion, may either be held in a separate account
or be commingled by Lender with the general account assets of Lender.  Upon full
payment of the Indebtedness secured hereby in accordance with the terms of the
Loan Documents (or if earlier, the completion of the applicable conditions to
release of each Reserve to Lender's satisfaction) or at such earlier time as
Lender may elect, the balance in the Reserves then in Lender's possession shall
be paid over to Borrower and no other party shall have any right or claim
thereto.
 
(c) Amounts held by Lender as a part of any Reserves may be invested by Lender
(or its servicer) for its benefit, and, whether or not such sums actually bear
interest, Lender shall not be obligated to pay, or credit, any interest earned
thereon to Borrower except as may be otherwise specifically provided in this
Agreement.
 
 
CONSTRUCTION LOAN AGREEMENT - Page 42
641926; Miami-Dade County – Florida

--------------------------------------------------------------------------------

 
ARTICLE VII

 
EVENTS OF DEFAULT
 
Section 7.1. Events of Default.  Each of the following shall constitute an
"Event of Default" hereunder:
 
(a) Borrower shall fail, refuse or neglect to pay, in full, any installment or
part of the Indebtedness when the same shall become due and payable, whether at
the due date thereof stipulated in the Loan Documents, upon acceleration or
otherwise; provided, however, that a failure by Borrower to pay a regularly
scheduled monthly payment due pursuant to the Note shall not constitute an
"Event of Default" hereunder unless such failure continues for at least ten (10)
days after the due date thereof;
 
(b) Borrower shall fail, refuse or neglect, or cause others to fail, refuse or
neglect to comply with, perform and discharge fully and timely any of the
Obligations as and when called for; provided, however, that a failure by
Borrower to timely satisfy an Obligation shall not constitute an "Event of
Default" hereunder if (i) such failure does not constitute an Event of Default
pursuant to any other subsection of this Section 7.1 other than this
subsection (b), and (ii) such failure is fully cured by Borrower on or before
the expiration of the Cure Period (hereinafter defined).  As used in this
Subsection 7.1(b), the term "Cure Period" means a thirty (30) day period
commencing upon Lender's written notice to Borrower of Borrower's failure to
satisfy the subject Obligation; provided, however, if (1) the subject failure
is, by its nature, not readily susceptible to cure within thirty (30) days, and
(2) Borrower commences such cure process within the initial thirty (30) day
period and thereafter diligently proceeds to cure the same to completion, then
such original thirty (30) day period shall be extended one-time only for another
ninety (90) days;
 
(c) Any representation, warranty or statement made by Borrower, Guarantor or
others in, under or pursuant to the Loan Documents or any affidavit or other
instrument executed or delivered with respect to the Loan Documents or the
Indebtedness is determined by Lender to be false or misleading in any material
respect as of the date made or shall become so at any time prior to the
repayment in full of the Indebtedness;
 
(d) Borrower shall default or commit an event of default under and pursuant to
any other mortgage, deed of trust, security agreement or other lien or security
instrument (which is not a Loan Document) which covers or affects any part of
the Mortgaged Property that is continuing beyond any applicable notice and grace
period; provided, however, a Contested Item shall not be deemed to create an
Event of Default pursuant to this Section 7.1(d);
 
(e) Borrower (i) shall execute an assignment for the benefit of creditors or an
admission in writing of Borrower's inability to pay, or Borrower's failure to
pay, its debts generally as such debts become due; (ii) shall allow the levy
against the Mortgaged Property or any part thereof, of any execution,
attachment, sequestration or other writ which is not vacated within sixty (60)
days after the levy; (iii) shall allow the appointment of a receiver, trustee or
custodian of Borrower or of the Mortgaged Property or any part thereof, which
receiver, trustee or custodian is not discharged within sixty (60) days after
the appointment; (iv) files as a debtor a petition, case, proceeding or other
action pursuant to, or voluntarily seeks the benefit or benefits of, any Debtor
Relief Law, or takes any action in furtherance thereof; (v) files either a
petition, complaint, answer or other instrument which seeks to effect a
suspension of, or which has the effect of suspending, any of the rights or
powers of Lender granted in the Note, herein or in any Loan Document; or
(vi) allows the filing of a petition, case, proceeding or other action against
Borrower as a debtor under any Debtor Relief Law or seeks the appointment of a
receiver, trustee, custodian or liquidator of Borrower or of the Mortgaged
Property, or any part thereof, or of any significant part of Borrower's other
property, and (a) Borrower admits, acquiesces in or fails to contest diligently
the material allegations thereof, (b) the petition, case, proceeding or other
action results in the entry of an order for relief or order granting the relief
sought against Borrower, or (c) the petition, case, proceeding or other action
is not permanently dismissed or discharged on or before the earlier of trial
thereon or sixty (60) days following the date such petition, case, proceeding or
other action was filed;
 
 
CONSTRUCTION LOAN AGREEMENT - Page 43
641926; Miami-Dade County – Florida

--------------------------------------------------------------------------------

 
(f) Borrower shall dissolve, terminate or liquidate or merge with or be
consolidated into any other entity;
 
(g) Borrower creates, places, or permits to be created or placed or, through any
act or failure to act, acquiesces in the placing of, or allows to remain, any
Subordinate Lien Instrument, regardless of whether such Subordinate Lien
Instrument is expressly subordinate to the liens or security interests of the
Loan Documents, with respect to the Mortgaged Property, other than the Permitted
Exceptions and any Contested Item;
 
(h) Borrower, or any shareholder, member or partner of Borrower, makes a
Disposition (other than a Permitted Disposition) without the prior written
consent of Lender;
 
(i) Any condemnation proceeding is instituted which would, in Lender's
reasonable judgment, materially impair the use and enjoyment of the Mortgaged
Property for its intended purposes;
 
(j) The Mortgaged Property is demolished, destroyed or substantially damaged so
that, in Lender's reasonable judgment, it cannot be restored or rebuilt with
available funds to the condition existing immediately prior to such demolition,
destruction or damage within a reasonable period of time;
 
(k) Lender reasonably determines that a Material Adverse Change shall have
occurred that is not fully cured by Borrower on or before the expiration of a
thirty (30) day period commencing upon Lender's written notice to Borrower of
the occurrence thereof;
 
(l) Borrower abandons or removes all or any part of the Mortgaged Property other
than the Land;
 
(m) The occurrence of any event referred to in Sections 7.1(e) and (f) hereof
with respect to any Guarantor, Constituent Party or other Person obligated in
any manner to pay or perform the Indebtedness or Obligations, respectively, or
any part thereof (as if such Person were the "Borrower" in such Sections);
 
(n) An Event of Default as defined in any of the Loan Documents;
 
(o) If Borrower fails to commence demolition of the Improvements on or before
the Demolition Commencement Date, or fails to commence construction of the
Improvements on or before the Construction Commencement Date or if, subsequent
to the commencement of construction of the Improvements, such construction is,
(i) discontinued due to acts or matters within Borrower's control for a period
of ten (10) or more consecutive days; (ii) not carried on with reasonable
dispatch; (iii) not completed by the Construction Completion Date with all
requirements of Section 3.4 satisfied; or (iv) if Borrower is unable to satisfy
any condition of Borrower's right to receive Advances hereunder for a period in
excess of thirty (30) days after Lender's refusal to make any further Advances;
 
 
CONSTRUCTION LOAN AGREEMENT - Page 44
641926; Miami-Dade County – Florida

--------------------------------------------------------------------------------

 
(p) If any building permit for all or any portion of the Mortgaged
Property shall be removed or suspended for thirty (30) days or longer, or if,
after Completion, Borrower fails to comply with any Legal Requirements
pertaining to the Mortgaged Property, such that an occupancy permit is or would
be denied due to such condition or circumstance and such condition or
circumstance remains unchanged and uncured upon the expiration of thirty (30)
days after the occurrence of thereof;
 
(q) Borrower executes any conditional bill of sale, chattel mortgage or other
security instrument covering any materials, fixtures or articles intended to be
incorporated in the Improvements or the appurtenances thereto, or covering
articles of personal property placed in the Improvements, or files a financing
statement publishing notice of such security instrument, or if any of such
materials, fixtures or articles are not purchased in such a manner that the
ownership thereof vests unconditionally in Borrower, free from encumbrances, on
delivery at the Land, or if Borrower does not produce to Lender upon reasonable
demand the contracts, bills of sale, statements, receipted vouchers or
agreements, or any of them, under which Borrower claims title to such materials,
fixtures and articles;
 
(r) Except with respect to any Contested Item, any levy, attachment or
garnishment is issued, or if any lien for the performance of work or the supply
of materials is filed, against all or any part of the Mortgaged Property and
remains unsatisfied or unbonded following twenty (20) days after the date of
filing thereof;
 
(s) Borrower or Guarantor shall fail to pay when due any principal of or
interest on any debt in excess of One Hundred Thousand and No/100 Dollars
($100,000.00) (other than the Indebtedness), the maturity of any such debt shall
have been accelerated or any such debt shall have been required to be prepaid
prior to the stated maturity thereof (other than the Indebtedness);
 
(t)  Any breach by Guarantor of the Guarantor Financial Covenants or any failure
by Borrower or Guarantor to provide adequate financial information as may be
required by this Agreement or the Guaranty in order for Lender to verify
Guarantor's then current compliance with the Guarantor Financial Covenants; and
 
(u) If Borrower or any Affiliate of Borrower shall default or commit an event of
default under or pursuant to any of the Economic Incentive Agreements.
 
Section 7.2. Remedies.
 
(a) Acceleration and Other Example Remedies.  Upon the occurrence of an Event of
Default, Lender shall have the immediate right, at the sole discretion of Lender
and without notice, presentment for payment, demand, notice of nonpayment or
nonperformance, protest, notice of protest, notice of intent to accelerate,
notice of acceleration or any other notice or any other action (ALL OF WHICH
BORROWER HEREBY EXPRESSLY WAIVES AND RELINQUISHES) (i) to declare the entire
unpaid balance of the Indebtedness (including the outstanding principal balance
of the Loan, including all sums advanced or accrued hereunder or under any other
Loan Document, and all accrued but unpaid interest thereon) at once immediately
due and payable (and upon such declaration, the same shall be at once
immediately due and payable) and may be collected forthwith, whether or not
there has been a prior demand for payment and regardless of the stipulated date
of maturity; (ii) to foreclose any liens and security interests securing payment
thereof (including any liens and security interests covering any portion of the
Mortgaged Property); and (iii) to exercise any of Lender's other rights, powers,
recourses and remedies under this Agreement, under any other Loan Document or at
law or in equity, and the same (a) shall be cumulative and concurrent, (b) may
be pursued separately, singly, successively or concurrently against Borrower or
others obligated for the repayment of this Note or any part hereof, or against
any one or more of them, or against the Mortgaged Property, at the sole
discretion of Lender, (c) may be exercised as often as occasion therefor shall
arise, it being agreed by Borrower that the exercise, discontinuance of the
exercise of or failure to exercise any of the same shall in no event be
construed as a waiver or release thereof or of any other right, remedy or
recourse, and (d) are intended to be, and shall be, nonexclusive.  All rights
and remedies of Lender hereunder and under the other Loan Documents shall extend
to any period after the initiation of foreclosure proceedings, judicial or
otherwise, with respect to the Mortgaged Property or any portion of either.  If
the Indebtedness, or any part hereof, is collected by or through an
attorney-at-law, Borrower agrees to pay all costs and expenses of collection,
including Lender's attorneys' fees, whether or not any legal action shall be
instituted to enforce the Loan Agreement.
 
 
CONSTRUCTION LOAN AGREEMENT - Page 45
641926; Miami-Dade County – Florida

--------------------------------------------------------------------------------

 
(b) Certain Other Remedies.  Lender shall have the further right (but not the
obligation), upon the happening of an Event of Default, in addition to any
rights or remedies available to it under all other Loan Documents, to enter into
possession of the Mortgaged Property and perform any and all work and labor
necessary to complete the Improvements in substantial accordance with the
Plans.  All amounts so expended by Lender shall be deemed to have been disbursed
to Borrower as Loan proceeds and secured by the Lien Instrument.  For this
purpose, Borrower hereby constitutes and appoints (which appointment is coupled
with an interest and is therefore irrevocable) Lender as Borrower's
attorney-in-fact after the occurrence and during the pendency of any Event of
Default, with full power of substitution to complete the Improvements in the
name of Borrower, and hereby empowers Lender, acting as Borrower's
attorney-in-fact, as follows:  (i) to use any funds of Borrower, including any
balance which may be held in escrow, any Borrower's Deposit and any funds which
may remain unadvanced hereunder, for the purpose of completing the Improvements
in the manner called for by the Plans; (ii) to make such additions and changes
and corrections in the Plans which shall be necessary or desirable to complete
the Improvements in the manner contemplated by the Plans; (iii) to continue all
or any existing Construction Contracts; (iv) to employ such contractors,
subcontractors, agents, design professionals and inspectors as shall be required
for said purposes; (v) to pay, settle or compromise all existing bills and
claims which are or may be liens against the Mortgaged Property, or may be
necessary or desirable for the completion of the work or the clearing of title;
(vi) to execute all the applications and certificates in the name of Borrower
which may be required by any construction contract; and (vii) to do any and
every act with respect to the construction of the Improvements which Borrower
could do in Borrower's own behalf.  Lender, acting as Borrower's
attorney-in-fact, shall also have power to prosecute and defend all actions or
proceedings in connection with the Mortgaged Property and to take such action
and require such performance as is deemed necessary.
 
Section 7.3. Lender's Offset Rights.  Without limitation to the foregoing,
Lender may, at any time and from time to time after the occurrence and during
the continuance of an Event of Default, without notice to any person or entity
(and Borrower hereby expressly waives any such notice) to the fullest extent
permitted by law, set-off and apply any and all monies, securities and other
properties of Borrower now or in the future in its possession, custody or
control, or on deposit with or otherwise owed to Borrower by such Lender,
including all Reserves or such other monies, securities and other properties
held in general, special, time, demand, provisional or final accounts or for
safekeeping or as collateral or otherwise, against any and all of Borrower's
obligations to Lender now or hereafter existing under this Agreement,
irrespective of whether Lender shall have made any demand under this
Agreement.  Lender agrees to use reasonable efforts promptly to notify Borrower
after any such set-off and application, provided that failure, to give or delay
in giving any such notice shall not affect the validity of such set-off and
application or impose any liability on Lender.  Rights given to Lender under
this Section are in addition to other rights and remedies (including other
rights of set-off) which Lender may have under this Agreement.
 
 
CONSTRUCTION LOAN AGREEMENT - Page 46
641926; Miami-Dade County – Florida

--------------------------------------------------------------------------------

 
Section 7.4. Exercise of Rights and Remedies.  All rights and remedies of Lender
hereunder or under the Note or under any other Loan Document shall be separate,
distinct and cumulative and no single, partial or full exercise of any right or
remedy shall exhaust the same or preclude Lender from thereafter exercising in
full or in part the same right or remedy or from concurrently or thereafter
exercising any other right or remedy which Lender may have hereunder, under the
Note or any other Loan Document, or at law or in equity, and each and every such
right and remedy may be exercised at any time or from time to time.
 
Section 7.5. Legal Proceedings.  Lender shall have the right to commence, appear
in, or to defend any action or proceeding purporting to affect the rights or
duties of the parties hereunder or the payment of any funds, and in connection
therewith pay necessary expenses, employ counsel and pay its reasonable
fees.  Any such expenditures shall be considered additional Advances hereunder,
shall bear interest at the rate payable under the Note for past due payments,
shall be secured by the Loan Documents and shall be paid by Borrower to Lender
upon demand.
 
ARTICLE VIII

 
LENDER'S DISCLAIMERS - BORROWER'S INDEMNITIES
 
Section 8.1. No Obligation by Lender to Construct or Operate.  Lender has no
liability or obligation whatsoever or howsoever in connection with the Mortgaged
Property or the construction, completion or operation thereof or work performed
thereon, and has no obligation except to disburse the Loan proceeds as herein
agreed, Lender is not obligated to inspect the Improvements nor is Lender
liable, and under no circumstances whatsoever shall Lender be or become liable,
for the performance or default of any contractor or subcontractor, or for any
failure to construct, complete, protect or insure the Mortgaged Property, or any
part thereof, or for the payment of any cost or expense incurred in connection
therewith, or for the performance or nonperformance of any obligation of
Borrower or Guarantor to Lender nor to any other Person without
limitation.  Nothing, including any disbursement of Loan proceeds or Borrower's
Deposit nor acceptance of any document or instrument, shall be construed as a
representation or warranty, express or implied, on Lender's part.  EXCEPT FOR
THOSE COSTS, EXPENSES OR LIABILITIES THAT ARE CAUSED BY THE WILLFUL MISCONDUCT
OR GROSS NEGLIGENCE OF LENDER, BORROWER HEREBY INDEMNIFIES AND AGREES TO HOLD
LENDER HARMLESS FROM AND AGAINST ANY COST, EXPENSE OR LIABILITY (INCLUDING
REASONABLE ATTORNEYS' FEES) INCURRED OR SUFFERED BY LENDER AS A RESULT OF ANY
ASSERTION OR CLAIM OF ANY OBLIGATION OR RESPONSIBILITY OF LENDER FOR THE
MANAGEMENT, OPERATION AND CONDUCT OF THE BUSINESS AND AFFAIRS OF BORROWER OR
GUARANTOR, OR AS A RESULT OF ANY ASSERTION OR CLAIM OF ANY LIABILITY OR
RESPONSIBILITY OF LENDER FOR THE PAYMENT OR PERFORMANCE OF ANY INDEBTEDNESS OR
OBLIGATION OF BORROWER OR GUARANTOR.
 
 
CONSTRUCTION LOAN AGREEMENT - Page 47
641926; Miami-Dade County – Florida

--------------------------------------------------------------------------------

 
Section 8.2. INDEMNITY BY BORROWER.  EXCEPT FOR THOSE LOSSES, LIABILITIES,
CLAIMS, DAMAGES, COSTS OR EXPENSES, THAT ARE CAUSED BY THE WILLFUL MISCONDUCT OR
GROSS NEGLIGENCE OF LENDER, BORROWER HEREBY INDEMNIFIES LENDER AND EACH
AFFILIATE THEREOF AND THEIR RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, AND
AGENTS FROM, AND HOLDS EACH OF THEM HARMLESS AGAINST, ANY AND ALL LOSSES,
LIABILITIES, CLAIMS, DAMAGES, COSTS AND EXPENSES (INCLUDING REASONABLE
ATTORNEYS' FEES) TO WHICH ANY OF THEM MAY BECOME SUBJECT, INSOFAR AS SUCH
LOSSES, LIABILITIES, CLAIMS, DAMAGES, COSTS AND EXPENSES ARISE FROM OR RELATE TO
ANY OF THE LOAN DOCUMENTS OR ANY OF THE TRANSACTIONS CONTEMPLATED THEREBY OR
FROM ANY INVESTIGATION, LITIGATION, OR OTHER PROCEEDING, INCLUDING ANY
THREATENED INVESTIGATION, LITIGATION OR OTHER PROCEEDING RELATING TO ANY OF THE
FOREGOING.  WITHOUT INTENDING TO LIMIT THE REMEDIES AVAILABLE TO LENDER WITH
RESPECT TO THE ENFORCEMENT OF ITS INDEMNIFICATION RIGHTS AS STATED HEREIN OR AS
STATED IN ANY LOAN DOCUMENT, IN THE EVENT ANY CLAIM OR DEMAND IS MADE OR ANY
OTHER FACT COMES TO THE ATTENTION OF LENDER IN CONNECTION WITH, RELATING OR
PERTAINING TO, OR ARISING OUT OF THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT, WHICH LENDER REASONABLY BELIEVES MIGHT INVOLVE OR LEAD TO SOME
LIABILITY OF LENDER, BORROWER SHALL, IMMEDIATELY UPON RECEIPT OF WRITTEN
NOTIFICATION OF ANY SUCH CLAIM OR DEMAND, ASSUME IN FULL THE PERSONAL
RESPONSIBILITY FOR AND THE DEFENSE OF ANY SUCH CLAIM OR DEMAND AND PAY IN
CONNECTION THEREWITH ANY LOSS, DAMAGE, DEFICIENCY, LIABILITY OR OBLIGATION,
INCLUDING LEGAL FEES AND COURT COSTS INCURRED IN CONNECTION THEREWITH.  IN THE
EVENT OF COURT ACTION IN CONNECTION WITH ANY SUCH CLAIM OR DEMAND, BORROWER
SHALL ASSUME IN FULL THE RESPONSIBILITY FOR THE DEFENSE OF ANY SUCH ACTION AND
SHALL IMMEDIATELY SATISFY AND DISCHARGE ANY FINAL DECREE OR JUDGMENT RENDERED
THEREIN.  LENDER MAY, IN ITS SOLE DISCRETION, MAKE ANY PAYMENTS SUSTAINED OR
INCURRED BY REASON OF ANY OF THE FOREGOING; AND BORROWER SHALL IMMEDIATELY REPAY
TO LENDER, IN CASH AND NOT WITH PROCEEDS OF THE LOAN, THE AMOUNT OF SUCH
PAYMENT, WITH INTEREST THEREON AT THE MAXIMUM RATE OF INTEREST PERMITTED BY
APPLICABLE LAW FROM THE DATE OF SUCH PAYMENT.  LENDER SHALL HAVE THE RIGHT TO
JOIN BORROWER AS A PARTY DEFENDANT IN ANY LEGAL ACTION BROUGHT AGAINST LENDER,
AND BORROWER HEREBY CONSENTS TO THE ENTRY OF AN ORDER MAKING BORROWER A PARTY
DEFENDANT TO ANY SUCH ACTION.
 
Section 8.3. No Agency.  Nothing herein shall be construed as making or
constituting Lender as the agent of Borrower in making payments pursuant to any
construction contracts or subcontracts entered into by Borrower for construction
of the Improvements or otherwise.  The purpose of all requirements of Lender
hereunder is solely to allow Lender to check and require documentation
(including lien waivers) sufficient to protect Lender and the Loan contemplated
hereby.  Borrower shall have no right to rely on any procedures required by
Lender, Borrower hereby acknowledging that Borrower has sole responsibility for
constructing the Improvements and paying for work done in accordance therewith
and that Borrower has solely, on Borrower's own behalf, selected or approved
each contractor, each subcontractor and each materialman, Lender having no
responsibility for any such Persons or for the quality of their materials or
workmanship.
 
 
CONSTRUCTION LOAN AGREEMENT - Page 48
641926; Miami-Dade County – Florida

--------------------------------------------------------------------------------

 
ARTICLE IX

 
MISCELLANEOUS
 
Section 9.1. Survival of Obligations.  This Agreement and each and all of the
Obligations shall survive the execution and delivery of the Loan Documents and
the consummation of the Loan and shall continue in full force and effect until
the Indebtedness shall have been paid in full in accordance with the terms of
the Loan Documents and Borrower shall well and truly have performed each and
every of the Obligations; provided, however, that nothing contained in this
Section shall limit the obligations of Borrower or Guarantor as otherwise set
forth herein.
 
Section 9.2. Notices.  All notices or other communications required or permitted
to be given pursuant to this Agreement shall be in writing and shall be
considered as properly given (i) if mailed by first class United States mail,
postage prepaid, registered or certified with return receipt requested; (ii) by
delivering same in person to the intended addressee; or (iii) by delivery to a
reputable independent third party commercial delivery service for same day or
next day delivery and providing for evidence of receipt at the office of the
intended addressee.  Notice so mailed shall be effective upon two (2) Business
Days' following its deposit (properly addressed) with the United States Postal
Service or any successor thereto; notice given by personal delivery shall be
effective only if and when received by the addressee; notice sent by a reputable
commercial delivery service shall be effective upon the transmitting parties'
receipt of written verification of delivery from such reputable commercial
delivery service at the proper address indicated hereinbelow; and notice given
by other means shall be effective only if and when received at the designated
address of the intended addressee.  For purposes of notice, the addresses of the
parties shall be as set forth below:
 
 
If to Lender:
Bank of the Ozarks

 
8201 Preston Road

 
Suite 700

 
Dallas, Texas  75225

 
Attn:  Dan Thomas

 
 
With a copy to:
Bank of the Ozarks

 
6th and Commercial

 
P.O. Box 196

 
Ozark, Arkansas  72949

 
Attn:  Robert Lloyd

 
 
With a copy to:
Johnston, Allison & Hord, P.A.

 
1065 East Morehead Street

 
Charlotte, North Carolina 28204

 
Attn:  Wanda C. Townsend

 
 
If to Borrower:
TOTB North, LLC

 
2221 Olympic Blvd

 
Walnut Creek, CA 94595



With a copy to:                     Shumaker, Loop & Kendrick, LLP
101 East Kennedy Boulevard
Suite 2800
Tampa, Florida 33602
Attn:  W. Kent Ihrig


 
CONSTRUCTION LOAN AGREEMENT - Page 49
641926; Miami-Dade County – Florida

--------------------------------------------------------------------------------

 
Any of the foregoing parties shall have the right to change its address for
notice hereunder to any other location within the continental United States by
the giving of thirty (30) days' notice to the other party in the manner set
forth herein.
 
Section 9.3. Successors and Assigns.  This Agreement shall be binding upon and
shall inure to the benefit of, Borrower and Lender, and their respective
successors and assigns; provided, however, that Borrower may not assign any of
its rights or obligations under this Agreement without the prior written consent
of Lender.
 
(a) Participation and Assignment.  Lender may, at any time and from time to
time, sell or grant, without prior notice to or the consent of Borrower, to any
person or entity participations in all or any part of the Loan, the Loan
Documents, any Advance, or all or part of the Note.  Any participant shall be
entitled to receive all information received by Lender regarding the Mortgaged
Property, Borrower, any of its principals and any of the Guarantors, including
(without limitation) information required to be disclosed to a participant
pursuant to any applicable banking regulations.  If Lender shall sell or grant
any participation:  (i) Lender shall retain its right and responsibility to
enforce the obligations of Borrower relating to the Loan, including the right to
approve any amendment, modification or waiver of any provision of this
Agreement, in accordance with the terms of this Agreement, and (ii) Borrower
agrees, to the fullest extent it may effectively do so under applicable law,
that any participant of which Borrower shall have received written notice may
exercise all rights of set-off, bankers' lien, counterclaim or similar rights
with respect to such participation as fully as if such participant were a direct
holder of Loans.  In the case of an assignment, the assignee ("Assignee") shall,
to the extent of such assignment, have the same rights, benefits and obligations
as it would if it were the Lender hereunder and the Lender shall be relieved of
its obligations hereunder to the extent of the interest so assigned and
expressly assumed in writing by Assignee.  Borrower will use its reasonable
efforts to assist and cooperate with Lender in any manner reasonably requested
by Lender to effect any such assignment including assisting in the preparation
of appropriate disclosure documents or modifying this Agreement to further
reflect an agency relationship between Lender and other institutions.
 
(b) Disclosure to Assignees.  Lender may, in connection with any assignment or
participation or proposed assignment or participation of the Loan as described
above, disclose to the Assignee or participant or proposed Assignee or
participant, any information relating to Borrower or Guarantor furnished to
Lender in the course of the transactions described herein.  Borrower will be
responsible for the accuracy and completeness of any materials furnished by
Lender to any actual or prospective Assignee or participant exactly as if such
Assignee or participate were the original "Lender" under this Agreement.
 
(c) Further Assurances.  Borrower agrees to cooperate with Lender at Borrower's
sole expense in connection with any proposed participation or assignment and to
provide, upon reasonable request and written notice from Lender, all reasonable
assistance requested by Lender and each proposed Assignee in connection
therewith, including without limitation:  (i) the execution of such documents as
Lender or any Assignee may reasonably require, consistent with the provisions of
this Agreement; (ii) the participation by representatives of Borrower in
meetings or conference telephone calls with Lender, any assigning lender or any
proposed Assignees; and (iii) the execution of amendments to any Loan Documents
required in connection with any assignment that are reasonably required in
connection therewith, provided that no such amendments will modify the material
terms of any of the Loan Documents or materially impair the rights of Borrower
under any such Loan Documents.
 
 
CONSTRUCTION LOAN AGREEMENT - Page 50
641926; Miami-Dade County – Florida

--------------------------------------------------------------------------------

 
Section 9.4. Reliance by Lender.  Lender is relying and is entitled to rely upon
each and all of the provisions of this Agreement; and accordingly, if any
provision or provisions of this Agreement should be held to be invalid or
ineffective, then all other provisions hereof shall continue in full force and
effect notwithstanding.
 
Section 9.5. Counterparts; Facsimile and Electronic Transmission.  To facilitate
execution, this Agreement may be executed in as many counterparts as may be
convenient or required.  It shall not be necessary that the signature and
acknowledgment of, or on behalf of, each party, or that the signature and
acknowledgment of all Persons required to bind any party, appear on each
counterpart.  All counterparts shall collectively constitute a single
instrument.  It shall not be necessary in making proof of this Agreement to
produce or account for more than a single counterpart containing the respective
signatures and acknowledgment of, or on behalf of, each of the parties
hereto.  Any signature and acknowledgment page to any counterpart may be
detached from such counterpart without impairing the legal effect of the
signatures and acknowledgments thereon and thereafter attached to another
counterpart identical thereto except having attached to it additional signature
and acknowledgment pages.  Counterparts hereof which are transmitted by
facsimile or electronic transmission shall be given the identical legal effect
as an original.
 
Section 9.6. APPLICABLE LAW.  IT IS ACKNOWLEDGED AND AGREED THAT THE
NEGOTIATIONS WITH RESPECT TO THE LOAN DOCUMENTS AND THE TRANSACTION EVIDENCED
HEREBY WERE UNDERTAKEN IN THE STATE OF TEXAS.  IT IS THE INTENTION OF BORROWER
AND LENDER THAT THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF TEXAS
(WITHOUT REGARD TO CHOICE OF LAWS OR CONFLICT OF LAWS RULES) AND THE LAWS OF THE
UNITED STATES APPLICABLE TO TRANSACTIONS IN THE STATE OF TEXAS; PROVIDED,
HOWEVER, IT IS ACKNOWLEDGED THAT SOLELY WITH RESPECT TO REMEDIAL MEASURES UNDER
THE LIEN INSTRUMENT OR OTHER LOAN DOCUMENTS WITH RESPECT TO THE MORTGAGED
PROPERTY WHICH MUST NECESSARILY BE GOVERNED BY THE LAWS OF THE STATE WHEREIN THE
LAND AND IMPROVEMENTS ARE LOCATED THAT THE LOCAL STATE LAWS WHERE SUCH LAND AND
IMPROVEMENTS ARE LOCATED SHALL GOVERN SOLELY WITH RESPECT TO SUCH REMEDIAL
MATTERS.   IT IS FURTHER AGREED THAT APPROPRIATE VENUE IN ANY DISPUTE OCCURRING
RELATIVE TO THE LOAN DOCUMENTS, WHETHER IN FEDERAL OR STATE COURT, SHALL BE IN
DALLAS COUNTY, TEXAS.
 
Section 9.7. Headings.  The Article, Section and Subsection entitlements hereof
are inserted for convenience of reference only and shall in no way alter,
modify, define, limit, amplify or be used in construing the text, scope or
intent of such Articles, Sections or Subsections.
 
 
CONSTRUCTION LOAN AGREEMENT - Page 51
641926; Miami-Dade County – Florida

--------------------------------------------------------------------------------

 
Section 9.8. Controlling Agreement.  It is expressly stipulated and agreed to be
the intent of Borrower and Lender at all times to comply strictly with the
applicable Texas law governing the maximum rate or amount of interest payable on
the Indebtedness (or applicable United States federal law to the extent that it
permits Lender to contract for, charge, take, reserve or receive a greater
amount of interest than under Texas law).  If the applicable law is ever
judicially interpreted so as to render usurious any amount (i) contracted for,
charged, taken, reserved or received pursuant to the Note, any of the other Loan
Documents or any other communication or writing by or between Borrower and
Lender related to the transaction or transactions that are the subject matter of
the Loan Documents; (ii) contracted for, charged, taken, reserved or received by
reason of Lender's exercise of the option to accelerate the maturity of the Note
and/or the Loan; or (iii) Borrower will have paid or Lender will have received
by reason of any voluntary prepayment by Borrower of the Indebtedness and/or the
Loan, then it is Borrower's and Lender's express intent that all amounts charged
in excess of the Maximum Lawful Rate shall be automatically canceled, ab initio,
and all amounts in excess of the Maximum Lawful Rate theretofore collected by
Lender shall be credited on the principal balance of the Indebtedness (or, if
the Indebtedness has been or would thereby be paid in full, refunded to
Borrower), and the provisions of the Note and the other Loan Documents shall
immediately be deemed reformed and the amounts thereafter collectible hereunder
and thereunder reduced, without the necessity of the execution of any new
document, so as to comply with the applicable law, but so as to permit the
recovery of the fullest amount otherwise called for hereunder and thereunder;
provided, however, if the Indebtedness has been paid in full before the end of
the stated term of the Note, then Borrower and Lender agree that Lender shall,
with reasonable promptness after Lender discovers or is advised by Borrower that
interest was received in an amount in excess of the Maximum Lawful Rate, either
refund such excess interest to Borrower and/or credit such excess interest
against the Indebtedness then owing by Borrower to Lender.  Borrower hereby
agrees that as a condition precedent to any claim seeking usury penalties
against Lender, Borrower will provide written notice to Lender, advising Lender
in reasonable detail of the nature and amount of the violation, and Lender shall
have sixty (60) days after receipt of such notice in which to correct such usury
violation, if any, by either refunding such excess interest to Borrower or
crediting such excess interest against the Indebtedness then owing by Borrower
to Lender.  All sums contracted for, charged, taken, reserved or received by
Lender for the use, forbearance or detention of any debt evidenced by the Note
and/or the Loan shall, to the extent permitted by applicable law, be amortized
or spread, using the actuarial method, throughout the stated term of the Note
and/or the Loan (including any and all renewal and extension periods) until
payment in full so that the rate or amount of interest on account of the
Indebtedness does not exceed the Maximum Lawful Rate from time to time in effect
and applicable to the Indebtedness for so long as debt is outstanding.  In no
event shall the provisions of Chapter 346 of the Texas Finance Code (which
regulates certain revolving credit loan accounts and revolving triparty
accounts) apply to the Note and/or any of the Indebtedness.  Notwithstanding
anything to the contrary contained herein or in any of the other Loan Documents,
it is not the intention of Lender to accelerate the maturity of any interest
that has not accrued at the time of such acceleration or to collect unearned
interest at the time of such acceleration.
 
Section 9.9. Controlling Document.  In the event of a conflict between the terms
and conditions of this Agreement and the terms and conditions of any other Loan
Document, the terms and conditions of this Agreement shall control.
 
Section 9.10. Construction of Agreement.  All pronouns, whether in masculine,
feminine or neuter form, shall be deemed to refer to the object of such pronoun
whether same is masculine, feminine or neuter in gender, as the context may
suggest or require.  All terms used herein, whether or not defined in
Section 1.1 hereof, and whether used in singular or plural form, shall be deemed
to refer to the object of such term, whether such is singular or plural in
nature, as the context may suggest or require.
 
Section 9.11. Counting of Days.  If any time period referenced hereunder ends on
a day other than a Business Day, such time period shall be deemed to instead end
on the immediately preceding Business Day.
 
 
CONSTRUCTION LOAN AGREEMENT - Page 52
641926; Miami-Dade County – Florida

--------------------------------------------------------------------------------

 
Section 9.12. Recording.  Borrower covenants not to record this Agreement, the
Note or the Guaranty in the real property records of the county where all or any
part of the Mortgaged Property is located.  Borrower and Lender agree that the
Lien Instrument shall be recorded in the real property records of the county or
counties where all or any part of the Mortgaged Property is located.  Nothing
herein shall be deemed to prohibit Lender from (a) making any of the Loan
Documents a matter of public record in any court proceeding seeking the
enforcement of the Loan Documents, (b) making any other public filing or
disclosure of the Loan Documents necessary for the enforcement of the Loan
Documents, or (c) making any other public filing or disclosure required by
applicable law or order of an applicable Governmental Authority.
 
Section 9.13.   Publicity.  All news releases, publicity or advertising by
Borrower or its Affiliates through any media which refers to the Loan, the Loan
Documents (or the financing evidenced thereby) or Lender or any of its
Affiliates shall be subject to the prior approval of Lender, provided, however,
Borrower may disclose such information to the extent required in order to comply
with applicable securities laws.  Borrower authorizes Lender to issue press
releases, advertisements and other promotional materials in connection with
Lender’s own promotional and marketing activities, and such materials may
describe the Loan in general terms or in detail and Lender’s participation
therein.
 
Section 9.14. WAIVER OF RIGHT TO TRIAL BY JURY.  TO THE EXTENT PERMITTED BY
APPLICABLE LAW, BORROWER, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
HEREBY KNOWINGLY, INTENTIONALLY, IRREVOCABLY, UNCONDITIONALLY AND VOLUNTARILY,
WITH AND UPON THE ADVICE OF COMPETENT COUNSEL, WAIVES, RELINQUISHES AND FOREVER
FORGOES THE RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING BASED UPON,
ARISING OUT OF OR IN ANY WAY RELATING TO THIS AGREEMENT OR ANY CONDUCT, ACT OR
OMISSION OF LENDER OR BORROWER, OR ANY OF THEIR DIRECTORS, OFFICERS, PARTNERS,
MEMBERS, EMPLOYEES, AGENTS OR ATTORNEYS, OR ANY OTHER PERSONS AFFILIATED WITH
LENDER OR BORROWER, IN EACH OF THE FOREGOING CASES, WHETHER SOUNDING IN
CONTRACT, TORT OR OTHERWISE.
 
Section 9.15. NOTICE OF INDEMNIFICATION.  BORROWER ACKNOWLEDGES AND AGREES THAT
THIS AGREEMENT CONTAINS CERTAIN INDEMNIFICATION PROVISIONS PURSUANT TO
SECTIONS 5.19, 6.2, 6.7, 8.1 AND 8.2 HEREOF, WHICH PROVISIONS, IN CERTAIN
INSTANCES, INCLUDE BORROWER'S INDEMNIFICATION OF LENDER AGAINST LENDER'S OWN
NEGLIGENCE.
 
 
CONSTRUCTION LOAN AGREEMENT - Page 53
641926; Miami-Dade County – FL

--------------------------------------------------------------------------------

 
Section 9.16. NO ORAL AGREEMENTS.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL, ENTIRE AGREEMENT AMONG THE PARTIES HERETO AND SUPERSEDE ANY
AND ALL PRIOR COMMITMENTS, AGREEMENTS, REPRESENTATIONS AND UNDERSTANDINGS,
WHETHER WRITTEN OR ORAL, RELATING TO THE SUBJECT MATTER HEREOF AND THEREOF AND
MAY NOT BE CONTRADICTED OR VARIED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
SUBSEQUENT ORAL AGREEMENTS OR DISCUSSIONS OF THE PARTIES HERETO.  THERE ARE NO
UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES HERETO.  The provisions hereof and
the other Loan Documents may be amended or waived only by an instrument in
writing signed by Borrower and Lender.
 
[SIGNATURE PAGE FOLLOWS]
 

CONSTRUCTION LOAN AGREEMENT - Page 54
641926; Miami-Dade County – Florida
 
 

--------------------------------------------------------------------------------

 

EXECUTED to be effective as of the date first written above.
 

 
LENDER:
 
BANK OF THE OZARKS
 
 
By:  _______________________________                                                              
Name:         Dan Thomas
Title:           President – Real Estate
Specialties Group


CONSTRUCTION LOAN AGREEMENT – Signature Page
641926; Miami-Dade County – Florida
 
 

--------------------------------------------------------------------------------

 




 
BORROWER:
 
TOTB North, LLC, a Florida limited liability company
 
 
By:  _________________________________
       William C. Owens, President
   



List of Attachments:


Exhibit A – Land Description
Exhibit B – Special Provisions
Exhibit C – Budget
Exhibit D – Approved Leasing and Operating Criteria
Exhibit E – Notice of Commencement
Exhibit F – Notice of Completion
Exhibit G – Compliance Certificate


 


 


 


 


 

CONSTRUCTION LOAN AGREEMENT – Signature Page
641926; Miami-Dade County – Florida
 
 

--------------------------------------------------------------------------------

 

EXHIBIT A
 
Land Description
 
[The Land Description immediately follows this cover page.]
 


 


 


 

EXHIBIT A, Land Description - Cover Page
641926; Miami-Dade County – Florida
 
 

--------------------------------------------------------------------------------

 

EXHIBIT B
 
Special Provisions
 


 
DEBT SERVICE COVERAGE RATIO METHODOLOGY PROVISIONS
 
1. Debt Service Ratio Calculation.  The following provisions shall be applicable
with respect to the determination and calculation of the Debt Service Coverage
Ratio as called for pursuant to the terms of this Agreement:
 
(a) Compliance Certificate.  At any point in time when Borrower is to provide
evidence with respect to the existence or calculation of the Debt Service
Coverage Ratio such information shall be provided in the form of a Compliance
Certificate to Lender.
 
(b) Calculation.  The Debt Service Coverage Ratio calculation shall be
undertaken for purposes of determining the Amortization Commencement Date and
Borrower's compliance with the requirements of Section 2.3 and relative to the
Cash Flow Reserve as described on this Exhibit B.  The term "Debt Service
Coverage Ratio" shall consist of the quotient derived by dividing Net Operating
Income (hereinafter defined) by Debt Service Requirements (hereinafter defined),
which quotient shall be expressed in decimal place format (e.g.,
1.25).  Borrower shall provide written evidence and documents to Lender
indicating the calculation methodology and backup information for such Debt
Service Coverage Ratio and such shall be included in the Compliance
Certificate.  Lender shall be entitled to request and require such backup
documentation as may be required by Lender in order to satisfy itself as to the
correct calculation of the Debt Service Coverage Ratio.
 
(c) Debt Service Requirements.  The term "Debt Service Requirements" shall mean
a hypothetical aggregate annual amount of principal and interest obligations
which would be borne on the Loan calculated using the following criteria:
 
(1) The balance of the Loan for purposes of the Debt Service Coverage Ratio
calculation shall be deemed to be the then Outstanding Principal Balance plus
any remaining unadvanced portion of the Loan Amount, all as verified by Lender
in Lender's sole discretion; and
 
(2) the interest rate then being borne on the Loan and monthly payments
calculated using a 25-year declining payment amortization schedule (taking into
account and subtracting therefrom the period of time, if any, which has elapsed
from the Amortization Commitment Date to the time of the particular
determination), all as determined by Lender.
 
It is expressly understood and agreed that the Debt Service Requirements as
specified hereinabove are provided solely for purposes of the determination of
the Debt Service Coverage Ratio and may not equate to Borrower's principal and
interest obligations pursuant to the Note for any particular period of time, it
being acknowledged and agreed that the payment obligations described in the Note
shall govern Borrower's obligations with respect thereto.
 
(d) Net Operating Income.  The term "Net Operating Income" shall mean the Gross
Income less Operating Expenses (as defined below), determined on a cash basis of
accounting except as otherwise provided herein.  As used herein, the following
terms shall have the respective meanings set forth below:
 
 
EXHIBIT B, Special Provisions Debt Service Coverage Ratio Calculation
Methodology – Page 1 
641926; Miami-Dade County – Florida

--------------------------------------------------------------------------------

 
(1) Gross Income.  The term "Gross Income" shall mean the annual ordinary
income, as reasonably determined by Lender, then derived from Borrower's
ownership and operation of the Mortgaged Property based upon the then actual
trailing twelve (12) month period, giving consideration to ordinary and normal
seasonal fluctuations in the market in which the Mortgaged Property is located,
determined on a cash basis (except as specified herein), including the
following:  (i) rents by any lessees or tenants of the Mortgaged Property,
provided however that total rents shall be determined utilizing a vacancy rate
equal to the greater of (a) the actual vacancy, or (b) five percent (5%);
(ii) proceeds received by or for the benefit of Borrower in connection with any
rental loss or business interruption insurance with respect to the Mortgaged
Property; (iii) any other fees or rents collected by, for or on behalf of
Borrower with respect to the leasing and operation of the Mortgaged Property;
(iv) any refunds of deposits for obtaining, using or maintaining utility
services for all or any part of the Mortgaged Property; (v) interest, if any,
earned by Borrower on security and other deposits of, and advance rentals paid
by, any lessees or tenants of the Mortgaged Property; and (vi) the amount of any
security and other type deposits and advance rentals relating to the Mortgaged
Property which have been forfeited; provided, however, for purposes of
determining Gross Income, only rents from Approved Tenant Leases shall be taken
into account and only to the extent such Approved Tenant Leases are fully
executed.
 
Notwithstanding anything included within the above definition of Gross Income,
there shall be excluded from Gross Income the following:  (i) any security or
other deposits of lessees and tenants, unless and until the same actually are
either applied to actual rentals owed or other charges or fees or forfeited;
(ii) the proceeds of any financing or refinancing with respect to all or any
part of the Mortgaged Property; (iii) the proceeds of any sale or other capital
transaction (excluding leases for occupancy purposes only) of all or any part of
the Mortgaged Property; (iv) any insurance or condemnation proceeds paid with
respect to the Mortgaged Property, except for rental loss or business
interruption insurance; (v) any insurance and condemnation proceeds applied in
reduction of the principal of the Note in accordance with the terms of the Lien
Instrument or the other Loan Documents; provided, however, nothing set forth
herein shall in any manner imply Lender's consent to a sale, refinancing or
other capital transaction; (vi) any rentals, reimbursements or other revenues
attributable to tenants under leases which are not Approved Tenant Leases or
which, due to a bankruptcy or insolvency action, the cessation of tenant
operations at the subject leased premises or written notice from any such tenant
to Borrower of tenant's intentions with respect to such leased premises, the
future rental payment to be made by such tenant appear, in Lender's judgment, to
be questionable; and (vii) any rentals, reimbursements or other revenues paid by
the applicable tenant more than one (1) month in advance.
 
(2) Operating Expenses.  The term "Operating Expenses" shall mean the greater of
(A) Lender's then current underwritten determination of annual operating
expenses for the Mortgaged Property, as based on the Approved Operating Budget
or otherwise, and (B) those annual amounts actually incurred and paid with
respect to the ownership, operation, management, leasing and occupancy of the
Mortgaged Property on a trailing twelve (12) month basis, determined on a cash
basis, except as otherwise specified herein, including any and all of the
following (but without duplication of any item):
 
 
EXHIBIT B, Special Provisions Debt Service Coverage Ratio Calculation
Methodology – Page 2
641926; Miami-Dade County – Florida

--------------------------------------------------------------------------------

 
(i) real property taxes calculated on an accrual basis (and not on the cash
basis) of accounting; such accrual accounting for ad valorem taxes shall be
based upon taxes actually assessed for the current calendar year, or if such
assessment for the current calendar year has not been made, then until such
assessment has been made (and with any retroactive adjustments for prior
calendar months as may ultimately be needed when the actual assessments has been
made) annual ad valorem taxes shall be estimated based on the last such
assessment for the Mortgaged Property;
 
(ii) foreign, U.S., state and local sales, use or other taxes, except for taxes
measured by net income;
 
(iii) special assessments or similar charges against the Mortgaged Property;
 
(iv) costs of utilities, air conditioning and heating for the Mortgaged Property
to the extent not directly paid by lessees or tenants;
 
(v) maintenance and repair costs for the Mortgaged Property;
 
(vi) management fees provided, however, the amount of such management fees which
may be charged hereunder shall not be less than the sum of four percent (4.0%)
of the Gross Income for each applicable calendar month;
 
(vii) all salaries, wages and other benefits to "on-site" employees of Borrower
or Borrower's property manager (excluding all salaries, wages and other benefits
of officers and supervisory personnel, and other general overhead expenses of
Borrower and Borrower's property manager) employed in connection with the
leasing, maintenance and management of the Mortgaged Property;
 
(viii) insurance premiums calculated on an accrual basis (and not on the cash
basis) of accounting; such accrual accounting for insurance premiums shall be
based upon the insurance premiums for the Mortgaged Property which was last
billed to Borrower, adjusted to an annualized premium if necessary;
 
(ix) an imputed required deposit into the Replacement Reserve of $250.00 per
square foot of the Improvements per year (whether or not any actual deposit into
the Replacement Reserve is then required pursuant to this Agreement);
 
(x) outside accounting and audit fees and costs and administrative expenses in
connection with the direct operation and management of the Mortgaged Property;
and
 
(xi) any payments, and any related interest thereon, to lessees or tenants of
the Mortgaged Property with respect to security deposits or other deposits
required to be paid to tenants but only to the extent any such security deposits
and related interest thereon have been previously included in Gross Income.
 
Notwithstanding anything to the contrary as being included in the definition of
Operating Expenses, there shall be excluded from Operating Expenses the
following:  (i) depreciation and any other non-cash deduction allowed to
Borrower for income tax purposes; and (ii) any and all principal, interest or
other costs paid under or with respect to the Note or Loan.
 
 
EXHIBIT B, Special Provisions Debt Service Coverage Ratio Calculation
Methodology – Page 3
641926; Miami-Dade County – Florida

--------------------------------------------------------------------------------

 
ADDITIONAL RESERVES
 
1. Replacement Reserve.
 
(a) Borrower shall establish and maintain a replacement reserve (the
"Replacement Reserve") with Lender as additional security for Borrower's
repayment of the Indebtedness and satisfaction of the Obligations.  Commencing
on the earlier to occur of (i) the Amortization Commencement Date or (ii) the
first Payment Date after an Event of Default and continuing thereafter on each
successive Payment Date until the Maturity Date, including during the Extension
Period, if applicable, Borrower shall pay to Lender, concurrently with the
monthly payment due under the Note, a deposit to the Replacement Reserve in an
amount equal to amount equal to $3,333.
 
(b) The Replacement Reserve is established for the payment of costs and expenses
as may be incurred by Borrower for Replacement Reserve Repairs.  So long as no
Event of Default has occurred and is continuing, (i) all sums in the Replacement
Reserve shall be held by Lender in the Replacement Reserve to pay the costs and
expenses of Replacement Reserve Repairs, and (ii) Lender shall, to the extent
funds are available for such purpose in the Replacement Reserve, disburse to
Borrower, as Lender may approve, in Lender's reasonable discretion, amounts paid
or incurred by Borrower and performing such Replacement Reserve Repairs within
ten (10) days following:  (a) the receipt by Lender of a written request from
Borrower for a disbursement from the Replacement Reserve and a certification
from Borrower to Lender that the applicable item of Replacement Reserve Repair
has been completed; (b) the delivery to Lender of invoices, receipts of other
evidence verifying the cost of performing such Replacement Reserve Repairs; and
(c) in the case of a disbursement request from the Replacement Reserve in excess
of $25,000 with respect to any single Replacement Reserve Repair, delivery to
Lender of (1) affidavits, lien waivers or other evidence reasonably satisfactory
to Lender showing that all materialmen, laborers, subcontractors and any other
parties who might or could claim statutory or common law liens and are
furnishing or have furnished materials or labor to the Property have been paid
all amounts due for labor and materials furnished to the Property; and (2) a new
(or amended) certificate of occupancy for the portion of the Improvements
covered by such Replacement Reserve Repairs, if said new certificate of
occupancy is required by law, or a certification by Borrower that no new
certificate of occupancy is required by law.  Lender shall not be required or
requested to make advances from the Replacement Reserve more frequently than one
time in any calendar month.  In making any payment from the Replacement Reserve,
Lender shall be entitled to rely on such request from Borrower without any
inquiry into the accuracy, validity or contestability of any such amount.
 
(c) Lender may, at Borrower's expense, make or cause to be made an inspection of
the Mortgaged Property to determine the adequacy of the scheduled deposits into
the Replacement Reserve and the need, as determined by Lender in its reasonable
judgment, for further Replacement Reserve Repairs to the Mortgaged Property.  In
the event that such inspection reveals that further Replacement Reserve Repairs
of the Mortgaged Property are required, then, in addition to any other remedy
Lender may be entitled to hereunder, Lender shall provide Borrower with a
written description of the required Replacement Reserve Repairs and Borrower
shall complete such Replacement Reserve Repairs to the reasonable satisfaction
of Lender within ninety (90) days after the receipt of such description from
Lender, or such later date as may be approved by Lender in its reasonable
discretion.  Additionally, Lender may, as a product of any such inspection,
require that the amount of the scheduled monthly deposits into the Replacement
Reserve described in subsection (a) above be increased in order to accommodate
Lender's estimation, in Lender's sole discretion, of the likely increased cost
of future Replacement Reserve Repairs.  In the event that the amount on deposit
and available in the Replacement Reserve is ever inadequate to pay the cost of
the Replacement Reserve Repairs, Borrower shall pay the amount of such
deficiency.
 
 
EXHIBIT B, Special Provisions Debt Service Coverage Ratio Calculation
Methodology – Page 4
641926; Miami-Dade County – Florida

--------------------------------------------------------------------------------

 
2. Cash Flow Reserve.
 
(a)           Establishment of Cash Flow Reserve.  Borrower shall establish and
maintain a Reserve (the "Cash Flow Reserve") with Lender for use and
disbursement in accordance with the provisions of this section as additional
security for Borrower's repayment of the Indebtedness and satisfaction of the
Obligations.
 
(b)           Other Definitions Applicable to Cash Flow Reserve.
 
(1)           Cash Flow Reserve Initial Termination Date: The date when the
following conditions are all satisfied:  (i) no Event of Default has occurred
and is continuing, (ii) Stabilization has occurred, and (iii) Borrower has made
the first of its Amortizing Principal Reduction Payments together with all
contemporaneously required deposits into the Reserves and all other payments
then due under the Note and other Loan Documents.
 
(2)           Cash Flow Sweep Satisfaction Event:  The satisfaction of the
following two (2) conditions:  (i) no Event of Default has occurred and is
continuing, and (ii) the Debt Service Coverage Ratio of the Mortgaged Property,
as determined by Lender, is equal to or greater than 1.25 for six (6)
consecutive months.
 
(3)           Cash Flow Sweep Period: Means the following periods of time:  (i)
the period from the date hereof to the Cash Flow Reserve Initial Termination
Date, and (ii) the period from the occurrence of a Cash Flow Sweep Trigger Event
to the occurrence of a Cash Flow Sweep Satisfaction Event.
 
(4)           Cash Flow Sweep Trigger Event: If at any time after the Cash Flow
Reserve Initial Termination Date, either (i) an Event of Default occurs or (ii)
the Debt Service Coverage Ratio of the Mortgaged Property, as reasonably
determined by Lender, is less than 1.15.
 
(c)           Periodic Deposits.  Upon the first (1st) calendar month in which a
Net Cash Flow exists and at all times thereafter during any Cash Flow Sweep
Period, Borrower shall deposit all Net Cash Flow accruing from the immediately
preceding calendar month into the Cash Flow Reserve.  Such monthly payment shall
be made by Borrower on the tenth (10th) day of each applicable month.  The
monthly reporting requirements to be provided by Borrower in accordance with
Section 5.25 shall include a reconciliation with the Net Cash Flow payment
provided by Borrower to Lender pursuant to this provision.
 
(d)           Disbursements from Cash Flow Reserve.  Borrower shall be entitled
to a disbursement of some or all of the funds in the Cash Flow Reserve in the
following different circumstances:
 
(1)           With Lender's consent and approval (which consent and approval may
be granted or withheld in Lender's sole discretion), for the purpose of paying
debt service obligations with respect to the Loan or other operating or capital
expenses for the Mortgaged Property as may be approved by Lender;
 
 
EXHIBIT B, Special Provisions Debt Service Coverage Ratio Calculation
Methodology – Page 5
641926; Miami-Dade County – Florida

--------------------------------------------------------------------------------

 
(2)           All funds then on deposit in the Cash Flow Reserve shall, upon
Borrower's request, be disbursed to Borrower upon the occurrence of a Cash Flow
Reserve Initial Termination Date;
 
(3)           In the event, after the occurrence of a Cash Flow Reserve Initial
Termination Date, the Cash Flow Reserve is reestablished by virtue of the
occurrence of a Cash Flow Sweep Trigger Event, such new balance of the Cash Flow
Reserve shall be disbursed to Borrower upon the occurrence of a Cash Flow Sweep
Satisfaction Event; provided, however, it is recognized that a Cash Flow Sweep
Period may exist intermittently throughout the term of the Loan and that
Borrower may be entitled, in multiple instances, to lump sum disbursements from
the Cash Flow Reserve pursuant to this subsection d(3); and
 
(4)           Upon Borrower's repayment in full of the Indebtedness and
satisfaction of all Obligations, Borrower shall be entitled to a full return of
the Cash Flow Reserve
 


 
ECONOMIC INCENTIVE PAYMENTS.
 


 
3. To the extent there will be any Economic Incentive Agreements between
Borrower (or an Affiliate of Borrower) and a Governmental Authority with respect
to the Land, Borrower (or such Affiliate of Borrower) shall transfer and assign
to Lender all of Borrower's (or such Affiliate's of Borrower) rights and
interests, but not its obligations, in, under and to each of such Economic
Incentive Agreements (including, without limitation, the Economic Incentive
Payments and any right with respect thereto held by Borrower or such Affiliate
of Borrower, directly or indirectly).  Borrower further agrees it shall cause
any and all Economic Incentive Payments, including any proceeds or
reimbursements received under any Tax Increment Financing, to be directly paid
to Lender in full for application against the Loan.  To the extent Borrower or
any Affiliate of Borrower should nonetheless receive any such Economic Incentive
Payments, Borrower acknowledges that such amounts shall be held in trust for the
sole benefit of Lender and that Borrower shall cause such amounts to be
immediately tendered to Lender.
 

EXHIBIT B, Special Provisions Debt Service Coverage Ratio Calculation
Methodology – Page 6
641926; Miami-Dade County – Florida
 
 

--------------------------------------------------------------------------------

 

EXHIBIT C
 
Budget
 
[The Budget immediately follows this cover page.]
 


 





EXHIBIT C, Budget – Cover Page
641926; Miami-Dade County – Florida
 
 

--------------------------------------------------------------------------------

 

EXHIBIT D
 
Approved Leasing Criteria
 
[The form of Approved Leasing Criteria immediately follows this cover page.]
 



EXHIBIT D, Approved Leasing Criteria – Cover Page
641926; Miami-Dade County – Florida
 
 

--------------------------------------------------------------------------------

 

EXHIBIT E


Notice of Commencement


[The form of Notice of Commencement immediately follows this cover page.]



EXHIBIT E, Notice of Commencement – Cover Page
641926; Miami-Dade County – Florida
 
 

--------------------------------------------------------------------------------

 

Notice of Commencement










EXHIBIT E, Notice of Commencement – Cover Page
641926; Miami-Dade County – Florida
 
 

--------------------------------------------------------------------------------

 

EXHIBIT F


Notice of Completion


[The form of Notice of Completion immediately follows this cover page.]



EXHIBIT F, Notice of Completion – Cover Page
641926; Miami-Dade County – Florida
 
 

--------------------------------------------------------------------------------

 

Notice of Completion

EXHIBIT F, Notice of Completion – Cover Page
641926; Miami-Dade County – Florida
 
 

--------------------------------------------------------------------------------

 

EXHIBIT G


Form of Compliance Certificate


[BORROWER’S LETTERHEAD]
 
[DATE]


Bank of the Ozarks (“Lender”)
8201 Preston Road, Suite 700
Dallas, Texas 75225
Attn:______________
 
COMPLIANCE CERTIFICATE
 
THIS COMPLIANCE CERTIFICATE (this "Certificate") is dated ___________, 201_, and
executed by the undersigned who does depose, state, certify and affirm, as of
the date hereof, as follows:
 
1. Purpose.  This Certificate is given in connection with that certain
$21,304,000.00 loan (the "Loan") made by Bank of the Ozarks ("Lender") to TOTB
NORTH, LLC (the "Borrower"), in accordance with the terms and provisions of that
certain Construction Loan Agreement (the "Loan Agreement"), dated as of May___,
2014 between Borrower and Lender.  Capitalized term used in this Certificate and
not otherwise defined herein shall have the meaning ascribed to each such term
in the Loan Agreement.
 
2. Capacity and Authority.  The undersigned, ____________________________, is
currently the _____________ of [the general partner of] [the managing member of]
Borrower and is fully authorized to act in such capacity with respect to the
Loan and this Certificate.
 
3. Debt Service Coverage Ratio.  The Debt Service Coverage Ratio is
[_.__].  Attached hereto as Exhibit A is the calculation methodology and
financial documentation and other backup information for such Debt Service
Coverage Ratio calculation, which for this Certificate is being determined in
connection with the following [check all applicable box(s)]:
 
¨
   Stabilization

 
¨
 Extension Option

 
¨
   Cash Flow Sweep Satisfaction Event

 
¨
   Other

 
4. No Material Adverse Change.  No Material Adverse Change has occurred since
May ___, 2014, except as described on Exhibit B hereto.
 
 
EXHIBIT G, Compliance Certificate – Cover Page
641926; Miami-Dade County – Florida

--------------------------------------------------------------------------------

 
5. No Event of Default.  No Event of Default has occurred and is continuing,
except as described on Exhibit C hereto.
 
6. No Waiver.  Lender shall not be bound by any determination in this
Certificate and any such determination shall not constitute a waiver of Lender’s
right to make its own determination with respect to the matters set forth in
this Certificate.
 


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



EXHIBIT G, Compliance Certificate – Cover Page
641926; Miami-Dade County – Florida
 
 

--------------------------------------------------------------------------------

 



 
TOTB North, LLC,
a Florida limited liability company


By: TOTB Miami, LLC,
a Florida limited liability company, its Manager


By:  OWENS FINANCIAL GROUP, INC.,
a California corporation, its Manager


By:  _________________________________
William C. Owens, President
 


 


 
List of Attachments:
 


 
Exhibit A - Calculation Methodology and Backup Financial Documentation
Exhibit B - Material Adverse Changes
Exhibit C – Events of Default
 











EXHIBIT G, Compliance Certificate– Cover Page
641926; Miami-Dade County – Florida
 
 

--------------------------------------------------------------------------------

 
